18-13243-jlg       Doc 87       Filed 11/20/19        Entered 11/20/19 16:30:32 Main Document
                                                     Pg 1 of 66
                                                         Hearing Date: December 11, 2019 at 2:00 pm.
                                                     Objection Deadline: December 4, 2019 at 5:00 pm.

Mayerson & Hartheimer, PLLC.
Sandra E. Mayerson, Esq.
David H. Hartheimer, Esq.
845 Third Avenue, 11th Floor
New York, NY 10022
Tel: (646) 778-4380
Fax: (501) 423-8672
sandy@mhlaw-ny.com
david@mhlaw-ny.com

Counsel for Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              Chapter 11
    In re:

    UNLOCKD MEDIA, INC., et al., 1                            Case No. 18-13243 (JLG)

                                     Debtors.                 (Jointly Administered)


       SUMMARY COVER SHEET TO SECOND INTERIM FEE APPLICATION OF
      MAYERSON & HARTHEIMER, PLLC AS COUNSEL FOR THE DEBTORS, FOR
      ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD OF APRIL1, 2019 THROUGH NOVEMBER 8, 2019


       In accordance with Local Bankruptcy Rules for the Southern District of New York (the
“Local Bankruptcy Rules”), Mayerson & Hartheimer, PLLC (“M&H”), attorneys for the above-
captioned debtors and debtors-in-possession (the “Debtors”) submits this summary (this
“Summary”) of fees and expenses sought as actual, reasonable and necessary in the fee application
to which this Summary is attached (the “Application”) 2 for the period from April 1, 2019 through
November 8, 2019 (the “Fee Period”).



                             [Remainder of this page intentionally left blank]


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
numbers are: Unlockd Media, Inc., Tax Id No. XX-XX2901 and Unlockd Operations US Inc., Tax Id. No. XX-
XX0878
2
  Capitalized terms used but not otherwise defined in this Summary shall have the same meanings ascribed to such
in the Application.
18-13243-jlg      Doc 87      Filed 11/20/19    Entered 11/20/19 16:30:32      Main Document
                                               Pg 2 of 66


Name of Applicant:                             Mayerson & Hartheimer, PLLC

Authorized to Provide
Professional Services to:                      Debtors

Date of Retention:                             Nunc pro Tunc to October 26, 2018


Period for which Final compensation
and reimbursement is sought:                   April 1, 2019 through November 8, 2019

Amount of Compensation sought as
actual, reasonable and necessary
legal services rendered:                       $190,237.50

Amount of Expense Reimbursement
sought as actual, reasonable and
necessary:                                     $2,046.80

This is a(n):        monthly       X interim          final application

                          PRIOR MONTHLY APPLICATIONS FILED:

                                                None

                                              SECTION I
                                            FEE SUMMARY


First Interim Fee Application Covering the Period October 26, 2018 through March 31, 2019

 Total Previous Fees and Expenses Requested this period:                                   $0
 Total Fees and Expenses Allowed to Date:                                           $56,330.00
 Total Retainer (if applicable):                                                    $15,425.00
 Total Holdback (if applicable):                                                   $ 10,964.00
 Total Received by Applicant this period:                                          $ 45,366.54




                           [Remainder of this page intentionally left blank]




                                                  2
18-13243-jlg       Doc 87      Filed 11/20/19       Entered 11/20/19 16:30:32         Main Document
                                                   Pg 3 of 66


                                        Compensation by Matter*


   Matter                                                              Total Hours
                  Matter Description                                                   Total Fees
   Number
   1             Asset Analysis and Recovery                                  170.0         102,000.00
   2             Business Operations                                            3.1           1,860.00
   3             Case Administration                                           15.5           9,015.00
   4             Claims and Plan                                                1.0             600.00
   5             Claims Administration and Objections                          27.6           9,435.00
   6             Plan and Disclosure Statement                                 68.7          40,270.00
   7             Fee / Employment Applications                                 42.6          19,317.00
   8             Other Contested Matters                                        9.6           5,760.00
   9             Non-Working Travel (1/2 rate)                                  6.2           1,860.00
   10            Tax Issues                                                      .2             120.00
 Total                                                                        344.5         190,237.00


* Additional detail to the time records summarized above can be found in Exhibit D.




New York, New York
Dated: November 20, 2019

                                                 MAYERSON & HARTHEIMER, PLLC

                                                    By:       /s/ David H. Hartheimer
                                                             David H. Hartheimer, Esq.
                                                             Sandra E. Mayerson, Esq.
                                                             Mayerson & Hartheimer, PLLC
                                                             845 Third Avenue, 11th Floor
                                                             New York, NY 10022
                                                             Tel: (646) 778-4382
                                                             Fax: (501) 423-8672
                                                             david@mhlaw-ny.com
                                                             sandy@mhlaw-ny.com

                                           Counsel for Debtors and Debtor-
                                           in-Possession

                                                        3
18-13243-jlg         Doc 87     Filed 11/20/19        Entered 11/20/19 16:30:32               Main Document
                                                     Pg 4 of 66


    Mayerson & Hartheimer, PLLC.                                            Hearing Date: December 11, 2019
    Sandra E. Mayerson, Esq.                                                        Hearing Time: 2:00 p.m.
    David H. Hartheimer, Esq.
    845 Third Avenue, 11th Floor                OBJECTION DEADLINE: December 4, 2019 at 5:00 pm
    New York, NY 10022
    Tel: (646) 778-4380
    Fax: (646) 778-4384
    sandy@mhlaw-ny.com
    david@mhlaw-ny.com


Counsel for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              Chapter 11
    In re:

    UNLOCKD MEDIA INC. 1,                                     Case No. 18-13243 (JLG)

                                     Debtor.


              SECOND INTERIM FEE APPLICATION OF MAYERSON
            & HARTHEIMER, PLLC, AS COUNSEL FOR THE DEBTORS,
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD OF APRIL 1, 2019, THROUGH NOVEMBER 8, 2019


             Mayerson & Hartheimer, PLLC (“M&H”), as counsel to Unlockd Media, Inc. (“Media”),

and Unlockd Operations US Inc. (“Operations”), the debtors and debtors-in-possession in the

above-captioned chapter 11 cases, (the “Debtors”) hereby submits this second interim fee

application (the “Second Application”) for interim allowance of compensation for professional

services provided in the amount of $190,237.50 and reimbursement of actual and necessary

expenses in the amount of $2,046.88, that M&H incurred for the seven month plus period of

April 1, 2019, through November 8, 2019 (the “Application Period”), in accordance with (a) 11


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
numbers are: Unlockd Media, Inc., Tax ID No. XX-XX 2901 (“Media”) and Unlockd Operations US Inc., Tax ID
No. XX-XX 0978 (“Operations”). This motion effects both Media and Operations.
18-13243-jlg      Doc 87     Filed 11/20/19    Entered 11/20/19 16:30:32         Main Document
                                              Pg 5 of 66


U.S.C §§ 330 and 331, (b) Rule 2016 of the Federal Rules of Bankruptcy Procedure, and (c)

Rule 2016-2 of the Local Bankruptcy Rules for the Southern District of New York. In support of

this Application, M&H respectfully states as follows:

                                          BACKGROUND

            1.   On October 26, 2018 (the “Petition Date”), the Debtors filed two voluntary

 petitions, one for each of the above referenced Debtors, for relief under Chapter 11, Title 11 of

 the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The Debtors’ chapter

 11 cases (these “Cases”) are small business cases pursuant to §101 (51C) of the Bankruptcy

 Code.

       2.        The Debtors have continued in possession of their assets and the operations of their

businesses as debtors-in-possession. No creditors’ committee, trustee or examiner has been

appointed in these Cases.


       3.        On November 26, 2018, this Court entered an order directing joint administration

of these Cases [Docket. No. 13].


       4.        On November 2, 2018, M&H forwarded a proposed application to employ M&H

to the U.S. Trustee. Upon the U.S. Trustee approval, and after discussions with the Court’s

calendar clerk, on December 10, 2018, the Debtors filed an application to employ Mayerson &

Hartheimer, PLLC, a master list as Counsel to the Debtors nunc pro tunc from October 26, 2018

[Docket No. 15] (the “M&H Retention Application”).


       5.        On January 3, 2019, this Court entered an Order granting the M&H Retention

Application (the “Order of Retention”) [Docket No. 21]. A copy of the Order of Retention is

attached hereto as Exhibit A.


                                                  2
18-13243-jlg    Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32         Main Document
                                             Pg 6 of 66


       6.      On May 3, 2019, M&H filed the First Interim Fee Application of Mayerson &

Hartheimer, PLLC, as Counsel for the Debtors, for Allowance of Compensation and

Reimbursement of Expenses (the “M&H First Application”) [Docket No. 46], for the period

of October 26, 2018, through March 31, 2019 (the “First Application Period”). In the M&H

First Application, M&H sought an interim allowance of legal fees in the amount of Fifty-four

Thousand Eight Hundred and Twenty dollars ($54,820), and reimbursement of actual and

necessary expense in the amount of One Thousand Five Hundred and Ten dollars ($1,510.00).


       7.      On June 25, 2019, this court entered an order granting the M&H First Application

(the “M&H First Interim Fee Order”) [Docket No. 60], and allowed the full amount of fees

and reimbursement of expenses requested in the application. This court however directed a

“holdback” of twenty 20% of the legal fee requested. Pursuant to the M&H First Interim Fee

Order, the Debtors paid M&H at total of Forty-five Thousand Three Hundred and Sixty-six

Dollars and Four Cents ($45,366.04) which was comprised of Forty-three Thousand Eight

Hundred Fifty-six Dollars ($43,856) for legal fees, and One Thousand Five Hundred and Ten

Dollars and Four Cents ($1,510.04) for reimbursement of reasonable and necessary expenses,

with a Ten Thousand Nine Hundred and Sixty-four Dollar ($10,964) “hold-back”, for the

application period covered by the M&H First Application.

                       ITEMIZATION OF SERVICES RENDERED
                          AND DISBURSEMENTS INCURRED

       8.      Attached hereto as Exhibit B is a schedule of M&H professionals and

paraprofessionals, including the standard hourly rate for each attorney and paralegal who rendered

services to the Debtors in connection with these Cases during the Application Period, and the title,




                                                 3
18-13243-jlg     Doc 87     Filed 11/20/19    Entered 11/20/19 16:30:32         Main Document
                                             Pg 7 of 66


hourly rate, aggregate hours worked, and the amount of fees earned by each professional and

paraprofessional.

          9.    Attached hereto as Exhibit C is a table setting forth the blended rates for all M&H

professionals and paraprofessionals.

          10.   Attached as Exhibit D are the time records of M&H, which provide a daily

summary of time spent by each M&H professional and paraprofessional during the Application

Period.

          11.   Attached as Exhibit E are the time records of M&H during the Application Period

grouped by task category.

          12.   Attached as Exhibit F are the schedules for the Application Period setting forth the

amount of payments sought with respect to the expenses for which M&H is seeking payment in

this Application. All of these disbursements comprise the requested sum for M&H’s out-of-pocket

expenses which total $2,046.88. M&H did not mark up any expenses.

          13.   Attached as Exhibit G are the schedules for the Application. Setting forth the

expenses sought by task category.



                                 JURISDICTION AND VENUE

          14.   This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C. §157(b)

and the order of reference, dated July 10, 1984 (Ward, C. J.), As amended by the Amended

Standing Order of Reference dated January 31, 2012 (Preska, C. J.).




                                                 4
18-13243-jlg     Doc 87     Filed 11/20/19      Entered 11/20/19 16:30:32          Main Document
                                               Pg 8 of 66


        15.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

statutory predicates for the relief sought herein are §§ 330, 331 and 333 of the Bankruptcy Code,

as supplemented by Fed. R. Bankr. P. 2016.



                                      RELIEF REQUESTED

        16.     By this Application, M&H seeks an allowance of fees in the amount of

$190,237.50 for professional services rendered during the over seven-month Application Period.

In addition, the Applicant requests reimbursement of $2,046.88 for actual and necessary costs and

expenses incurred during the Application Period.

        17.     M&H has $15,425.01 on retainer in these matters. Moreover, the Debtors have

adequate cash on hand to pay the amounts requested.

        18.     By submitting M&H’s detailed time records (which are attached hereto as Exhibit

D), M&H does not intend to waive any privilege or doctrine, including the attorney-client

privilege, work product or other similar privilege or doctrine. All services for which compensation

is requested by the Applicant, were performed for and/or on behalf of the Debtors, and there are

no agreements or understandings for the sharing of any compensation with parties outside of the

Applicant’s firm, although M&H does pay independent contractors which it hires as attorneys and

paralegals from time to time. M&H further states that there has been no unnecessary duplication

of work for which compensation is requested.

        19.     The time records (attached hereto as Exhibits D and E) are a summary covering

all the services performed by Applicant with respect to this matter during the Application Period.

This detailed itemization complies with Local Bankruptcy Rules in that each time entry contains

a separate time allotment, a description of the type of activity and the subject matter of the activity;



                                                   5
18-13243-jlg      Doc 87     Filed 11/20/19    Entered 11/20/19 16:30:32        Main Document
                                              Pg 9 of 66


all time is billed in increments of one-tenth of an hour, the time entries are presented

chronologically in categories; and all meetings or hearings are individually identified.

       20.        Most of the work performed by M&H benefited both Debtors equally; however,

on occasion the work benefited only one of the Debtors. Accordingly, M&H kept its time divided

into three general categories: work benefiting both Debtors, work benefiting Media only, and work

benefiting Operations only. Within each of these general categories, M&H kept its time records

in accordance with the task categories required by the Local Rules. The number of hours and fees

and expenses broken down by the Debtor served is attached hereto as Exhibit H.



                           PROFESSIONAL SERVICES RENDERED

       21.        At the commencement of the case, most of M&H’s time was spent on case

administration.     As the Debtors’ representative is in Australia, familiarizing him with the

requirements of Chapter 11 involved a learning curve. M&H explained the requirements of

Chapter 11 to the client, prepared and finalized all necessary documents ancillary to the petitions

and reviewed them with the client, and prepared the client for and participated in the 341 meeting.

M&H also opened the debtor-in-possession bank accounts and closed the prepetition bank

accounts, and generally made sure that the Debtors complied with the requirements of Chapter 11.

       22.        Since the early days of these Cases, M&H has continued to advise the Debtors on

compliance with Chapter 11 and to assist the Debtors in administration of the case. This has

included, without limitation, preparing status reports to the Court, attending status conferences,

reviewing the Monthly Operating Reports with the client and filing them, and attention to inquiries

from creditors and shareholders.




                                                 6
18-13243-jlg     Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32         Main Document
                                             Pg 10 of 66


       23.      As set forth in the M & H First Application, since the filing of these Cases, the

Debtors have reached a settlement with Silicon Valley Bank (“SVB”) since the filing of the First

Application, M&H has finalized a stipulation embodying the settlement between Operations and

SVB and filed a motion to approve the settlement pursuant to Bankruptcy Rule 9019. This motion

was granted, and this court entered an order approving the settlement. Pursuant to the settlement,

SVB paid Operations approximately $25,000.

       24.      Additionally, as we have informed the Court, since the commencement of these

Cases, M&H has been working closely with the Debtors’ representatives and its affiliates in

monitoring ongoing litigation which its affiliates were prosecuting in foreign jurisdictions, and

advising the Debtors’ representatives of the pending litigations’ effects on the Debtors here in the

United States. However, since the First Application Period, it has become apparent that the

litigation which the Debtors’ affiliates had been prosecuting would not be able to proceed in those

foreign jurisdictions. Therefore, the Debtors’ management requested we undertake an analysis

whether these claims could be brought in the United States. In this regard, M&H (i) performed

extensive legal research, including an analysis of relevant antitrust law, and strategized whether

it would be advantageous to commence litigation in the United States; (ii) reviewed hundreds of

documents provided to M&H by the Administrators of the Australian and U.K. insolvency

proceedings; (iii) drafted a 58 page memorandum to be used to attract litigation financing and

antitrust special counsel; (iv) interviewed and advised on the selection of a liquidation trustee; (v)

interviewed and advised on the selection of special antitrust counsel; and (vi) searched for

litigation financing sources, compiled a list of such financing sources and had preliminary

interviews with many of these companies. We believe the work M&H performed on this aspect of




                                                  7
18-13243-jlg     Doc 87     Filed 11/20/19      Entered 11/20/19 16:30:32          Main Document
                                              Pg 11 of 66


these Cases revealed the Debtors possess valuable claims against Google and attracted the interest

of litigation financing sources, as well as one of the leading antitrust litigators in the country.

       25.     In addition to the work we performed in regard to the Debtors’ claims they have

against Google, M&H also performed work in other areas: (i) M&H prepared and submitted the

First Application and aided the financial advisor in the submission of their first interim fee

application; (ii) M&H met with the principal of the client in person to address and develop a

litigation and confirmation strategy; (iii) M&H prepared and submitted a bar date order; and (iv)

M&H negotiated and prepared settlement documents for a settlement with Silicon Valley Bank,

prepared a Rule 9019 motion for the Silicon Valley Bank settlement, and appeared at the Motion

hearing on said motion prepared settlement papers.

       26.     Most importantly, M&H drafted and filed the Debtors’ Combined Plan and

Disclosure Statement within the exclusive. On November 8, 2019, as well as a motion for

permission to submit such a combined plan and disclosure statement, and for the Court to

conditionally approve the disclosure. M & H also drafted solicitation procedures for court approval

which were included in the motion.

       27.      The efforts of M&H have moved this case forward and greatly increased any

potential return to creditors. Attached hereto as Exhibit E are the M&H time records organized

by task category. These time records are identical to those attached hereto as Exhibit D, but those

attached as Exhibit D are organized chronologically, not by task category.

       28.     Following is the detailed information, by task category, of the services performed

by Applicant with respect to these jointly administered matters during the Application Period.


   29. The Applicant has divided its time into the following categories:




                                                   8
18-13243-jlg    Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32         Main Document
                                            Pg 12 of 66


         a) Asset Analysis and Recovery (170 Hours - $102,000). This category includes the

               identification and review of potential assets including causes of action and

               nonlitigation recoveries, as well as the negotiation and documentation of the

               settlement with Silicon Valley Bank. As this Court is aware, M&H spent significant

               time in research of the law and review of the underlying facts of the Debtors’ causes

               of action against Google. M&H also spent significant time preparing a

               memorandum in order to attract litigation financing and special antitrust counsel.

               As stated earlier, M&H found overwhelming interest in these causes of action.

               This, together with M&H’s independent investigation into these causes of action,

               has caused M&H to believe these causes of action are viable and extremely

               valuable.

         b) Business Operations (3.1 Hours - $1,860.00). This category includes issues

               related to debtor-in-possession operations in chapter 11 as well as dealing with

               banking issues to assure compliance with chapter 11 guidelines.

         c) Case Administration (15.5 Hours - $9,105.00). This category includes

               coordination and compliance activities, including review and revision of monthly

               operating reports that our financial advisor prepares; contacts with the United States

               Trustee, and general creditor inquiries. It also includes M&H’s preparation for and

               participation in case conferences, as well as the preparation of status reports to the

               court.

         d) Claims and Plan (1 Hour - $600.00). This category includes negotiation with the

               agent for the Debtors’ Singaporean affiliate, negotiating a waiver of the




                                                 9
18-13243-jlg    Doc 87      Filed 11/20/19     Entered 11/20/19 16:30:32        Main Document
                                             Pg 13 of 66


               intercompany claim and assisting in the preparation of a proof of claim reflecting

               such waiver.

         e) Claims Administration and Objections (27.6 Hours – $9,435.00). This category

               includes reviewing specific claim inquiries, the preparation of the Debtors’ bar date

               motion as well as the service of bar date packages to all creditors and parties in

               interest, once a bar order was entered by this Court, and reviewing proofs of claims

               filed in these matters.

         f) Plan and Disclosure Statement (68.7 Hours – $40,270.00). This category

               includes the preparation of Debtors’ first and second motions to extend the time for

               Debtors to file a Plan, to confirm their plan and extend exclusivity, as well as

               appearing at the hearings for these motions. This category also includes the drafting

               of the Debtors Combined Plan of Liquidation and Disclosure Statement.

               Additionally, this category includes the preparation of the motion to allow a

               Combined Plan and Disclosure Statement, and to approve the closure on a

               preliminary basis and approve solicitation procedures.

         g) Fee/Employment Applications (42.6 Hours - $19,317.00). This category includes

               the preparation of the first interim fee applications for our firm and other

               professionals in this matter. Additionally, it includes appearance at the hearing on

               the first interim fee application of M&H and the Debtors’ financial advisor, Vernon

               Consulting, Inc.

         h) Other Contested Matters (9.6 Hours - $5,760.00). This category includes M&H’s

               interactions and communication with counsel to the United States Senate

               committee on Antitrust and Uncompetitive Activity. As part of this activity,



                                                10
18-13243-jlg      Doc 87       Filed 11/20/19     Entered 11/20/19 16:30:32     Main Document
                                                Pg 14 of 66


                developed questions for committee members’ examination of Google’s principals.

                Additionally, this category includes our advising the principal of the Debtors in

                their communication with this committee.

             i) Non-Working Travel (half normal billing rate) (6.2 Hours - $1,860.00). This

                category includes travel to court and other sites when work is not being performed.

             j) Tax Issues (.2 Hour - $120.00). This category includes working with our financial

                advisor, Vernon Consulting, in its interactions with various taxing authorities,

                seeking the resolution of tax claims and seeking an extension to file taxes.

       30.       During the Application Period, the Applicant expended the sum of $2046.88 for

reasonable and necessary actual expenses incurred in these jointly administered Cases. Attached

as Exhibit G is a listing of each expense incurred by M&H by task category incurred in these

consolidated matters.

       31.       At all relevant times, M&H has been a disinterested person as that term is defined

in Section 101(14) of the Bankruptcy Code and has not represented or held an interest adverse to

the interest of the Debtors.

                           BASIS FOR THE REQUESTED RELIEF

       32.       Section 330 of the Bankruptcy Code provides, in pertinent part, that the Court may

award to a professional person, “reasonable compensation for actual necessary services rendered.”

       33.       Section 330(a)(3), in turn provides that: In determining the amount of reasonable

compensation to be awarded […] the court shall consider the nature, the extent, and the value of

such services, taking into account all relevant factors including:

       a. time spent on such services;

       b. the rates charged for such services;



                                                   11
18-13243-jlg      Doc 87       Filed 11/20/19     Entered 11/20/19 16:30:32       Main Document
                                                Pg 15 of 66


       c. whether the services were necessary to the administration of, or beneficial at the time

             which the service was rendered towards the completion of, a case under this title;

       d. whether the services were performed within a reasonable amount of time

             commensurate with the complexity, importance, and nature of the problem, issue, or

             task addressed;

       e. with respect to a professional person, whether the person is board-certified or otherwise

             has demonstrated skill and experience in the bankruptcy field; and

       f. whether the compensation is reasonable based on the customary compensation charged

             by comparably skilled practitioners in cases other than cases under this title.

             11 U.S.C. § 330(a)(3).

       34.      The congressional policy expressed above provides for adequate compensation in

order to continue to attract qualified and competent professionals to bankruptcy cases. See, In re

Drexel Burnham Lambert Group, Inc. 133 B.R. 13, 18 (Bankr. S.D.N.Y. 1991) (“Congress’

objective on requiring that the market, not the Court, establish attorneys’ rates was to ensure that

bankruptcy cases were staffed by appropriate legal specialists.”); In Re Busy Beaver Bldg. Ctrs,

Inc., 19 F.3d 833, 850 (3d Cir. 1994) (“Congress rather clearly intended to provide sufficient

economic incentive to lure competent bankruptcy specialists to practice in the bankruptcy courts.”)

(Citation and internal quotation marks omitted).

       35.       Applicants assert that in accordance with the factors enumerated in 11 U.S.C. §§

330 and 331, the amount requested is fair and reasonable given (a) the complexity of these Cases

arising from the multiple jurisdictions affecting Debtors’ Cases and the unexpected role Debtors

are taking at the forefront of complex litigation; (b) the time expended, which was reasonable for

each task involved; (c) the nature and extent of the services rendered, which were necessary to the



                                                   12
18-13243-jlg     Doc 87      Filed 11/20/19     Entered 11/20/19 16:30:32           Main Document
                                              Pg 16 of 66


successful administration of these Cases and have already proven valuable by attracting a

renowned antitrust counsel in the is interest of several litigation funders; (d) the value of such

services; (e) the cost of comparable services other than in a case under this title; (f) the skill of the

practitioners, who are recognized experts in the field; and (g) the benefits to be realized by the

unsecured creditors and the estates from the representation. It is respectfully submitted the

professionals’ hourly rates are below what is customary compensation for comparably skilled

practitioners, and that, had counsel with less experience in these types of matters been retained,

the cost to the estate would have been greater.

        36.     The principal of the Debtors, Matthew Berriman, has reviewed this application and

approved its submission to the Court.

        WHEREFORE, M&H requests (i) interim approval of the total amount of $190,237.50 in

compensation and $2,046.88, in reimbursement of actual, necessary expenses incurred during the

Application Period; (ii) authorizing and directing the Debtors to remit payment to M&H in the




                                                   13
18-13243-jlg    Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32         Main Document
                                            Pg 17 of 66


amount of $192,284.38, and (iii) granting such other and further relief as this Court deems just and

proper.


New York, New York
Dated: November 20, 2019

                                           MAYERSON & HARTHEIMER, PLLC

                                              By:     /s/ David H. Hartheimer
                                                     David H. Hartheimer, Esq.
                                                     Sandra E. Mayerson, Esq.
                                                     Mayerson & Hartheimer, PLLC
                                                     845 Third Avenue, 11th Floor
                                                     New York, NY 10022
                                                     Tel: (646) 778-4382
                                                     Fax: 646-778-4384
                                                     david@mhlaw-ny.com
                                                     sandy@mhlaw-ny.com

                                                     Counsel for Debtor and
                                                     Debtor-in-Possession




                                                14
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 18 of 66



                               CERTIFICATION
18-13243-jlg       Doc 87    Filed 11/20/19     Entered 11/20/19 16:30:32      Main Document
                                              Pg 19 of 66


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     Chapter 11
    In re:

    UNLOCKD OPERATIONS US INC. 1,                    Case No. 18-13243 (JLG)

                                 Debtor.




               CERTIFICATION UNDER GUIDELINES FOR FEES AND
          DISBURSEMENTS FOR PROFESSIONALS WITH RESPECT TO THE
     SECOND INTERIM APPLICATION OF MAYERSON AND HARTHEIMER, PLLC,
      AS COUNSEL FOR THE DEBTORS, FOR ALLOWANCE OF COMPENSATION
      AND REIMBURSEMENT OF EXPENSES FOR SERVICES RENDERED FROM
           APRIL 1, 2019 THROUGH AND INCLUDING NOVEMBER 8, 2019


I, David H. Hartheimer, hereby certify that:

             1.   I am a Member of Mayerson & Hartheimer, PLLC (“M&H”). I have personal

knowledge of the facts set forth herein.

             2.   I submit this Certification in support of the Second Interim Fee Application of

M&H, as Attorneys to the Debtors, for Allowance of Compensation and Reimbursement of

Expenses for the Period from April 1, 2019 through November 8, 2019 (the “Application”).

             3.   I have read the Application and, to the best of my knowledge, information and

belief, formed after reasonable inquiry (i) the Application complies with the United States Trustee

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. section 330 effective January 30, 1996 (the “UST Guidelines”), Rule 2016 of the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal
tax identification numbers are: Unlockd Media, Inc., Tax ID No. XX-XX 2901 (“Media”) and
Unlockd Operations US Inc., Tax ID No. XX-XX 0978 (“Operations”). This motion effects both
Media and Operations.
18-13243-jlg    Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32       Main Document
                                            Pg 20 of 66


Bankruptcy Rules, and this Court’s Interim Compensation Order; (ii) the fees and expenses

requested therein are billed at rates and in accordance with practices customarily employed by

M&H and generally accepted by M&H’s clients; (iii) in charging for a reimbursable service, M&H

does not include any amounts for amortization of the cost of any investment, equipment or capital

outlay; and (iv) in seeking reimbursement for a service which M&H justifiably purchased or

contracted from a third party, M&H has requested reimbursement only for the amount billed to

M&H by the third-party vendor and paid by M&H to such vendor.

       4.      There is no agreement or understanding between M&H and any other person, other

than the members of M&H, for the sharing of compensation to be received for services rendered

or to be rendered in the Chapter 11 Cases, except that, M&H does hire contract professionals from

time to time to work on this and other matters and pays them an hourly fee.

       The Office of the United States Trustee, will be served with a copy of the Application.

       WHEREFORE, I declare that the above is true and correct to the best of my knowledge.

Dated: New York, NY                                 /s/ David H. Hartheimer
November 20, 2019                                      David H. Hartheimer
                                                        Member
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 21 of 66



                                   EXHIBIT A
18-13243-jlg      Doc 87
                      21     Filed 11/20/19
                                   01/03/19     Entered 11/20/19
                                                         01/03/19 16:30:32
                                                                  16:13:49        Main Document
                                              Pg
                                               Pg22
                                                  1 of 66
                                                       3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re:                                                            Chapter 11

 UNLOCKD MEDIA, INC.,                                              Case No. 18-13243 (JLG)

                             Debtor.

 Tax I.D. No. XX-XXX2901


 In re:                                                            Chapter 11

 UNLOCKD OPERATIONS US INC.,                                       Case No. 18-13248 (JLG)

                             Debtor.

 Tax I.D. No. XX-XXX878



           ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
          MAYERSON AND HARTHEIMER, PLLC AS BANKRUPTCY COUNSEL
             TO THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

          Upon the application (the “Application”) of the above-captioned debtors and debtors-in -

possession (the “Debtors”), for entry of an order, pursuant to bankruptcy Code sections 327(a)

and 328, bankruptcy Rules 2014 and 2016 and Local Rules 2014-1 and 2016-1 authorizing the

employment and retention of Mayerson and Hartheimer, PLLC (“M&H”) as counsel; and the

Court having reviewed the Application and the Hartheimer Declaration, that M&H does not hold

or represent any interest adverse to the Debtors or their estates, that it is a “disinterested person”

as the term is defined in Bankruptcy Code section 101(14); and that its employment is necessary

and in the best interest of the Debtors’ estate, creditors, and other parties in interest; and due and

sufficient notice of the Application having been given under the particular circumstances; and it
18-13243-jlg    Doc 87
                    21     Filed 11/20/19
                                 01/03/19        Entered 11/20/19
                                                          01/03/19 16:30:32
                                                                   16:13:49    Main Document
                                               Pg
                                                Pg23
                                                   2 of 66
                                                        3


appearing that no other or further notice need be provided; and upon the record herein; and after

due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby


ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Application is GRANTED to the extent set forth herein.

       2.      Pursuant to Bankruptcy Code section 327(a), the Debtors, as debtors and debtors-

in-possession, are authorized to employ M&H as their bankruptcy counsel, effective as of the

Petition Date, upon the terms and for the purposes set forth in the Application and the

Engagement Agreement and to perform the professional services set forth in the Application and

the Engagement Agreement.

       3.      To the extent the Application or Engagement Agreement are inconsistent with this

Order, the terms of this Order shall govern.

       4.      Mayerson and Hartheimer shall be compensated for fees and reimbursed for

reasonable and necessary expenses only upon approval of an application pursuant to sections 330

and 331 of the Bankruptcy Code, the applicable provisions of the Bankruptcy Rules, the Local

Rules and fee and expense guidelines, and any orders of this Court.

       5.      M&H is authorized to hold the remaining balance of the Retainer. The remaining

balance of the Retainer shall be applied toward postpetition fees and expenses, after such

postpetition fees and expenses are approved pursuant to the first order by the Court awarding

fees and expenses to M&H.

       6.      At least ten business days before implementing any increase in the rates of

M&H’s professionals providing services in this case, M&H shall file and serve on the United

States Trustee and any official committee a supplemental affidavit providing justification for any




                                                   2
18-13243-jlg     Doc 87
                     21     Filed 11/20/19
                                  01/03/19     Entered 11/20/19
                                                        01/03/19 16:30:32
                                                                 16:13:49       Main Document
                                             Pg
                                              Pg24
                                                 3 of 66
                                                      3


such rate increases and stating whether the Debtor has agreed to them. All parties in interest

retain the right to object to any rate increase on any grounds.

       7.      Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

immediately effective and enforceable upon its entry.

       8.      The court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation or interpretation of this Order.

       9.      Notwithstanding any provision to the contrary in the Engagement Agreement, any

dispute relating to the services provided by M&H shall be referred to arbitration consistent with

the terms of the Engagement Agreement only to the extent that this Court does not have, retain or

exercise jurisdiction over the dispute.

       9.      Notwithstanding anything to the contrary in the Engagement Agreement, M&H

shall not withdraw as Debtors’ counsel prior to the effective date of any chapter 11 plan

confirmed in these chapter 11 cases without prior approval of the Court in accordance with Local

Bankruptcy Rule 2090-1(e).

Dated: January 3, 2019
       New York, New York
                                              /s/   James L. Garrity, Jr.
                                              UNITED STATES BANKRUPTCY JUDGE




No Objection by The United States Trustee


___ Benjamin J. Higgins
By, Benjamin J. Higgins




                                                    3
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 25 of 66



                                   EXHIBIT B
18-13243-jlg   Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32     Main Document
                                           Pg 26 of 66


    SCHEDULE OF MAYERSON & HARTHEIMER, PLLC PROFESSIONALS
  AND PARAPROFESSIONALS WHO RENDERED SERVICES TO THE DEBTORS

       The M&H attorneys and paraprofessionals who rendered services to the Debtors during
the Fee Period are:



    TIME KEEPER          POSITION       YEAR        HOURLY        TOTAL        TOTAL
                        WITH THE        FIRST       BILLING       BILLED   COMPENSATION
                        APPLICANT    ADMITTED        RATE*        HOURS
 David H. Hartheimer    Member         1990         $600.00         186.30    $109,950.00
 Sandra E. Mayerson     Member         1976         $600.00         129.10     $76,650.00
 Angelo Santos          Paralegal       NA          $125.00          18.60      $2,325.00
 Julia Hartheimer       Paralegal       NA          $125.00          10.50      $1,312.50
 TOTAL FOR TIME KEEPERS                                             344.50   $ 190,237.50




* Time Keepers’ non-working travel time is billed at 50% of normal Hourly Billing Rate.
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 27 of 66



                                   EXHIBIT C
18-13243-jlg   Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                           Pg 28 of 66




                                    BLENDED RATES
 PROFESSIONALS                 BLENDED              TOTAL HOURS          TOTAL
                                RATES                 BILLED          COMPENSATION

 Partners                    $600.00 per hour                 315.4           $186,600.00
 Associates (There are no
 associates at this firm)
 Total Incurred by all       $600.00 per hour                 315.4           $186,600.00
 Attorneys:
 Less Client Accommodation for Non-Working Travel
 (50% of Fees Incurred):
 Blended Attorney Rate:
 Paraprofessionals           $125.00 per hour                  29.1             $3,637.50
 Total Incurred by all Non-                                    29.1             $3,637.50
 Attorneys:
 Total Requested:                                             344.5           $190,237.50
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 29 of 66



                                   EXHIBIT D
       18-13243-jlg         Doc 87          Filed 11/20/19       Entered 11/20/19 16:30:32                         Main Document
                                                               Pg 30 of 66

                                 Chronological Time Entries by Matter
Date          Time Keeper        Activity                    Description                                Billable   Hourly Rate   Billable Amt
                                                                                                        Time
Both Chapter 11
   04/03/2019 Sandra Mayerson    A106 ‐ Communicate (with    Conf M. Berriman and DHH re                1.00       $600.00/hr    $600.00
                                 client)
                                                                                  60); numerous
                                                             emails to and from M. Berriman re same
                                                             in preparation for conference call(.40)

   04/03/2019 David Hartheimer   A106 ‐ Communicate (with    T Conf with SEM and M. Berriman on the 0.60           $600.00/hr    $360.00
                                 client)                     phone, to discuss

                                                             Discussion included discussing


   04/08/2019 Sandra Mayerson    A106 ‐ Communicate (with    T Conf with Australian Administrators      0.40       $600.00/hr    $240.00
                                 client)                     (the sole shareholder) and DHH re


   04/08/2019 David Hartheimer   A107 ‐ Communicate (other   Prep for and call with Australian          0.50       $600.00/hr    $300.00
                                 outside counsel)            administrator and his counsel re status
                                                             of case and

   04/11/2019 David Hartheimer   A104 ‐ Review/analyze       Review letter from State of California,  0.30         $600.00/hr    $180.00
                                                             franchise tax Board regarding amounts of
                                                             franchise tax allegedly due. Email to
                                                             Vernon Consulting regarding same.
                                                             Emails with Vernon Consulting regarding
                                                             plan of action.

   04/12/2019 Sandra Mayerson    A103 ‐ Draft/revise         Work on first fee application             0.30        $600.00/hr    $180.00
   04/15/2019 Sandra Mayerson    A108 ‐ Communicate (other   Negotiations Re withdrawal of Unlockd 0.30            $600.00/hr    $180.00
                                 external)                   Singapore claim and preparation of
                                                             documents for same
   04/15/2019 Sandra Mayerson    A103 ‐ Draft/revise         Draft status report and file on ECF       1.00        $600.00/hr    $600.00
   04/15/2019 Sandra Mayerson    A103 ‐ Draft/revise         Finalize proposed order on extension of ex0.30        $600.00/hr    $180.00
   04/15/2019 Sandra Mayerson    A104 ‐ Review/analyze       Review all documents and prepare for      0.60        $600.00/hr    $360.00
                                                             tomorrow's hearing on (i) extension of
                                                             exclusivity, and (ii) adjourned status
                                                             conference
   04/16/2019 Sandra Mayerson    A109 ‐ Appear for/attend    Prep for and attend hearing on extension o0.90        $600.00/hr    $540.00
   04/16/2019 Sandra Mayerson    A112 ‐ Travel               Non‐working travel time to/from hearing 0.40          $300.00/hr    $120.00
   04/17/2019 Sandra Mayerson    A103 ‐ Draft/revise         Revise extension of exclusivity order in  0.40        $600.00/hr    $240.00
                                                             line with yesterday's hearing and forward
                                                             to US trustee for review (.20); forward
                                                             proposed order to court with cover email
                                                             (.10); TC W. Rodriguez re form of order
                                                             (.10).

   04/17/2019 Sandra Mayerson    A111 ‐ Other                Work on VCI first quarterly fee application 0.30      $600.00/hr    $180.00
   04/18/2019 Angelo Santos      A111 ‐ Other                Mailed Monthly Operating Report to Judge0.10          $125.00/hr    $12.50
   04/21/2019 David Hartheimer   A103 ‐ Draft/revise         Prepare fee application for both chapter 2.60         $600.00/hr    $1,560.00
                                                             11 cases, including preparing various
                                                             exhibits for application.

   04/22/2019 David Hartheimer   A103 ‐ Draft/revise         Prepare fee application for both chapter 2.10         $600.00/hr    $1,260.00
                                                             11 cases, including, preparing various
                                                             exhibits for application.
  18-13243-jlg             Doc 87      Filed 11/20/19           Entered 11/20/19 16:30:32                      Main Document
                                                              Pg 31 of 66

04/23/2019 Angelo Santos      A111 ‐ Other                  Prepared Fee Application Documents ‐       4.70    $125.00/hr   $587.50
                                                            created Exhibits and Redacted Exhibits
                                                            documents, reviewed Exhibits and
                                                            applied redactions to create Exhibits
                                                            Redacted documents, Edited Fee
                                                            Application Header page

04/23/2019 David Hartheimer   A108 ‐ Communicate (other     Review order to extend to prep for call     0.30   $600.00/hr   $180.00
                              external)                     with Judge's calendar clerk. Call to
                                                            calendar clerk. Email to SEM on Calendar
                                                            clerk call.
04/23/2019 David Hartheimer   A104 ‐ Review/analyze         Review time records of first interim fee ap 1.10   $600.00/hr   $660.00
04/23/2019 David Hartheimer   A103 ‐ Draft/revise           Confer with A. Santos (paralegal) on        0.50   $600.00/hr   $300.00
                                                            preparing first interim fee application.

04/23/2019 Sandra Mayerson    A106 ‐ Communicate (with      Conf with DHH re revisions to fee applicati0.20    $600.00/hr   $120.00
                              client)
04/23/2019 David Hartheimer   A103 ‐ Draft/revise           Review and revise Vernon first interim fee 1.20    $600.00/hr   $720.00
04/23/2019 Sandra Mayerson    A103 ‐ Draft/revise           Review and revise first interim fee applicat1.10   $600.00/hr   $660.00
04/23/2019 David Hartheimer   A103 ‐ Draft/revise           Preparing cover sheet of for M&H fee        0.80   $600.00/hr   $480.00
                                                            app including time by task activity chart.

04/23/2019 David Hartheimer   A105 ‐ Communicate (in firm) Confer with SEM re revisions to fee app. 0.20       $600.00/hr   $120.00

04/24/2019 Angelo Santos      A111 ‐ Other                  Edited and reformatted First Interim Fee A1.20     $125.00/hr   $150.00
04/24/2019 David Hartheimer   A103 ‐ Draft/revise           Prepare first interim fee application     1.10     $600.00/hr   $660.00
                                                            including revising application, drafting
                                                            certification and legal research.

04/26/2019 David Hartheimer   A103 ‐ Draft/revise          Drafting and revising fee application.      1.80    $600.00/hr   $1,080.00
04/28/2019 David Hartheimer   A103 ‐ Draft/revise          Drafting form of order for M&H fee          0.90    $600.00/hr   $540.00
                                                           application. Attention to finalizing
                                                           exhibits for M&H fee application.
                                                           Attention to redactions of M&H time
                                                           records to preserve attorney‐client
                                                           privilege.
04/29/2019 David Hartheimer   A103 ‐ Draft/revise          Confer with SEM on Fee Application.         1.80    $600.00/hr   $1,080.00
                                                           Finalizing M&H fee application, attention
                                                           to redactions, forwarding fee
                                                           applications of both M&H and Vernon to
                                                           client for review.
04/29/2019 Sandra Mayerson    A103 ‐ Draft/revise          Review and revise first interim fee app.    2.10    $600.00/hr   $1,260.00
04/29/2019 Sandra Mayerson    A105 ‐ Communicate (in firm) Confer with DHH on fee application          0.20    $600.00/hr   $120.00

04/30/2019 Angelo Santos      A111 ‐ Other                  Edited and reformatted: Summary Cover 1.00         $125.00/hr   $125.00
                                                            Sheet for First Interim Fee Application,
                                                            First Interim Fee Application, Proposed
                                                            Order Approving Interim Fee Application,
                                                            Certification Under Guidelines for Fees
                                                            and Disbursements, Notice of Hearing on
                                                            the First Interim Application of Mayerson
                                                            & Hartheimer, Notice of Hearing on the
                                                            First Interim Application of Vernon
                                                            Consulting


04/30/2019 David Hartheimer   A103 ‐ Draft/revise           Drafting Notice of hearing for M&H fee ap 0.50     $600.00/hr   $300.00
04/30/2019 David Hartheimer   A103 ‐ Draft/revise           Drafting Notice of hearing on Vernon inter0.30     $600.00/hr   $180.00
04/30/2019 David Hartheimer   A108 ‐ Communicate (other     T Conf with Willie Rodriguez of Judge     0.10     $600.00/hr   $60.00
                              external)                     Garrity's chambers to set hearing date
                                                            for fee applications of Vernon and M&H.

05/01/2019 Sandra Mayerson    A101 ‐ Plan and prepare for   Emails and T Conf M. Berriman re           0.50    $600.00/hr   $300.00
  18-13243-jlg             Doc 87      Filed 11/20/19          Entered 11/20/19 16:30:32                      Main Document
                                                             Pg 32 of 66

05/01/2019 Sandra Mayerson    A103 ‐ Draft/revise         Draft Email to M. Berriman re               0.40    $600.00/hr   $240.00

                                                                   (.20); Draft correspondence to
                                                          British Administrator requesting
                                                          documents to assess litigation options
                                                          (.20)

05/03/2019 Angelo Santos      A111 ‐ Other                Prepared for Service and Served: Notice 4.60        $125.00/hr   $575.00
                                                          of Hearing on the First Interim
                                                          Application of Mayerson & Harheimer,
                                                          PLLC as Counsel for the Debtors; First
                                                          Interim Fee Application of Mayerson &
                                                          Hartheimer; Notice of Hearing on the
                                                          First Interim Application of Vernon
                                                          Consulting as the Financial Advisor to the
                                                          Debtors; First Interim Application for
                                                          Allowance and Payment of Fees and
                                                          Reimbursement of Expense to Vernon
                                                          Consulting


05/03/2019 David Hartheimer   A111 ‐ Other                Prepare Fee application filing for M&H. 0.70        $600.00/hr   $420.00
                                                          File Fee application including adding new
                                                          party of Mayerson & Hartheimer. Work
                                                          with A Santos on service of application.

05/03/2019 David Hartheimer   A111 ‐ Other                Prepare Fee application filing for Vernon. 0.50     $600.00/hr   $300.00
                                                          File Fee application including adding new
                                                          party of Vernon. Work with A Santos on
                                                          service of application.

05/03/2019 David Hartheimer   A103 ‐ Draft/revise         Draft first interim fee application for firm 1.70   $600.00/hr   $1,020.00
                                                          as well as for Vernon, financial advisor.

05/07/2019 Sandra Mayerson    A107 ‐ Communicate (other   Review inquiry from UST re redactions and0.20       $600.00/hr   $120.00
                              outside counsel)
05/07/2019 Sandra Mayerson    A106 ‐ Communicate (with    Communicate with client                     0.20    $600.00/hr   $120.00
                              client)

05/13/2019 Sandra Mayerson    A106 ‐ Communicate (with    Meet with M. Berriman and D.              2.00      $600.00/hr   $1,200.00
                              client)                     Hartheimer re
                                                                    and follow up discussion with D
                                                          Hartheimer re plan
05/13/2019 David Hartheimer   A102 ‐ Research             Legal research on                         2.30      $600.00/hr   $1,380.00




05/13/2019 David Hartheimer   A106 ‐ Communicate (with    Meet with M. Berriman and SEM re       2.00         $600.00/hr   $1,200.00
                              client)                                                 and follow
                                                          up discussion with SEM re

05/14/2019 David Hartheimer   A105 ‐ Communicate (in firm) Confer with SEM on                         0.50    $600.00/hr   $300.00




05/15/2019 David Hartheimer   A107 ‐ Communicate (other   T Conf with B. Higgins of US trustee      0.10      $600.00/hr   $60.00
                              outside counsel)            regarding redaction of fee application in
                                                          order to preserve attorney client
                                                          privilege.
  18-13243-jlg          Doc 87         Filed 11/20/19           Entered 11/20/19 16:30:32                       Main Document
                                                              Pg 33 of 66

05/15/2019 David Hartheimer   A102 ‐ Research               Legal research on                            1.20   $600.00/hr   $720.00




05/21/2019 David Hartheimer   A108 ‐ Communicate (other     Meet with Ben Ruzow of Argo Partners re 1.10        $600.00/hr   $660.00
                              external)                     litigation financing for Google matter.

05/21/2019 Sandra Mayerson    A108 ‐ Communicate (other     Meet with B. Ruzow of Argo Partners re       0.50   $600.00/hr   $300.00
                              external)                     litigation financing (partial attendance).

05/22/2019 Sandra Mayerson    A108 ‐ Communicate (other     Emails to and from Parabellum re litigation0.10     $600.00/hr   $60.00
                              external)
05/23/2019 Sandra Mayerson    A108 ‐ Communicate (other     Confer with litigation funders re potential 1.00    $600.00/hr   $600.00
                              external)                     causes of action (.40); Review documents
                                                            from British administrator relevant to
                                                            potential litigation (.60)

05/31/2019 Sandra Mayerson    A105 ‐ Communicate (in firm) Confer with DHH re                            0.30   $600.00/hr   $180.00


05/31/2019 David Hartheimer   A107 ‐ Communicate (other     Emails and T Confs with B. Higgins,     0.40        $600.00/hr   $240.00
                              outside counsel)              attorney for United States Trustee,
                                                            regarding the waiver of attorney‐client
                                                            privilege, and work product privilege
                                                            from providing unredacted time records
                                                            to the Office of the United States
                                                            Trustee.
05/31/2019 David Hartheimer   A102 ‐ Research               Legal research on                       1.00        $600.00/hr   $600.00




06/07/2019 Sandra Mayerson    A103 ‐ Draft/revise           Conf L. Patt re changes required to         0.30    $600.00/hr   $180.00
                                                            monthly operating reports; Finalize and
                                                            file monthly operating reports for both
                                                            debtors
06/08/2019 David Hartheimer   A103 ‐ Draft/revise           Draft motion to extend time to file plan, 4.10      $600.00/hr   $2,460.00
                                                            extend time to confirm plan and extend
                                                            debtors period exclusivity. Draft notice of
                                                            motion and proposed order for said
                                                            motion.
06/09/2019 David Hartheimer   A103 ‐ Draft/revise           Draft declaration in support of motion to 2.30      $600.00/hr   $1,380.00
                                                            extend time of exclusivity, extend time to
                                                            file plan and extend time to confirm plan.

06/10/2019 David Hartheimer   A108 ‐ Communicate (other     Call with Willie Rodriguez, the court's   0.10      $600.00/hr   $60.00
                              external)                     calendar clerk to obtain hearing date for
                                                            motion to extend time.

06/10/2019 Sandra Mayerson    A101 ‐ Plan and prepare for   Prepare pleadings binder for tomorrow's 0.30        $600.00/hr   $180.00
                                                            hearing on SVB settlement, status and
                                                            fee applications.

06/10/2019 David Hartheimer   A103 ‐ Draft/revise           Draft declaration in support of second    3.80      $600.00/hr   $2,280.00
                                                            motion to extend time for exclusivity, to
                                                            file plan, and to confirm plan.
  18-13243-jlg           Doc 87        Filed 11/20/19         Entered 11/20/19 16:30:32                      Main Document
                                                            Pg 34 of 66

06/11/2019 David Hartheimer   A112 ‐ Travel               Travel from Grand Central to Court and     1.00    $300.00/hr   $300.00
                                                          from court to office for fee application
                                                          and hearing on Silicon Valley Bank 9019
                                                          motion and fee application for first
                                                          interim application of both Mayerson &
                                                          Hartheimer & Vernon.

06/11/2019 David Hartheimer   A109 ‐ Appear for/attend    Prepare for and appear at fee application 1.50     $600.00/hr   $900.00
                                                          and hearing on fee application for first
                                                          interim application of both Mayerson &
                                                          Hartheimer & Vernon.

06/11/2019 Julia Hartheimer   A111 ‐ Other                Attention to service of motion for         2.00    $125.00/hr   $250.00
                                                          extension of time to file plan, to confirm
                                                          plan and extension of exclusivity.

06/11/2019 Sandra Mayerson    A109 ‐ Appear for/attend    Prepare for and participate in a court     1.30    $600.00/hr   $780.00
                                                          hearing on 9019 settlement with SVB and
                                                          status conference
06/11/2019 Sandra Mayerson    A112 ‐ Travel               Travel home from court hearing on SVB se 0.50      $300.00/hr   $150.00
06/11/2019 Sandra Mayerson    A108 ‐ Communicate (other   Work with Silicon Valley Bank to establish 1.00    $600.00/hr   $600.00
                              external)                   checkwriting capabilities and remote
                                                          deposit capabilities for both Media and
                                                          Operations
06/11/2019 David Hartheimer   A103 ‐ Draft/revise         Finalizing second motion to extend time 2.10       $600.00/hr   $1,260.00
06/11/2019 David Hartheimer   A111 ‐ Other                Attention to service of second motion to e0.50     $600.00/hr   $300.00
06/12/2019 David Hartheimer   A111 ‐ Other                Attention to filing Notice of motion and 0.20      $600.00/hr   $120.00
                                                          motion to extend time on the court's ECF
                                                          system.
06/12/2019 David Hartheimer   A103 ‐ Draft/revise         Drafting certification of service for      0.30    $600.00/hr   $180.00
                                                          second motion to extend and notice of
                                                          motion
06/12/2019 David Hartheimer   A111 ‐ Other                Filing certificate of service on ECF for   0.10    $600.00/hr   $60.00
                                                          motion to extend and notice of motion.

06/12/2019 David Hartheimer   A103 ‐ Draft/revise         Prepare order approving fee application of1.00     $600.00/hr   $600.00
06/12/2019 David Hartheimer   A103 ‐ Draft/revise         Prepare proposed order approving Verno 0.30        $600.00/hr   $180.00
06/12/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review and revise proposed orders on      0.30     $600.00/hr   $180.00
                                                          M&H and Vernon fee applications and
                                                          file proposed orders with Court

06/12/2019 David Hartheimer   A103 ‐ Draft/revise         Finalize proposed orders for fee            0.30   $600.00/hr   $180.00
                                                          applications for Vernon and Mayerson &
                                                          Hartheimer
06/18/2019 Sandra Mayerson    A108 ‐ Communicate (other   T Conf P Kaufman re serving as litigation tr0.20   $600.00/hr   $120.00
                              external)
06/18/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review court rules in response to email 0.20       $0.00/hr     $0.00
                                                          from W. Rodriguez; review revised order
                                                          on fee applications and make revisions;
                                                          file proposed order and send to UST [NO
                                                          CHARGE}.

06/18/2019 David Hartheimer   A103 ‐ Draft/revise         Revise proposed order granting fee         1.10    $0.00/hr     $0.00
                                                          applications at the request of W.
                                                          Rodriguez [No Charge].
06/18/2019 David Hartheimer   A103 ‐ Draft/revise         Draft amended notice of hearing. Attentio 0.50     $600.00/hr   $300.00
06/18/2019 David Hartheimer   A108 ‐ Communicate (other   Legal research on transition from          0.50    $600.00/hr   $300.00
                              external)                   Debtors' counsel to counsel for
                                                          liquidation trustee as to conflicts and
                                                          other issues. .
06/19/2019 David Hartheimer   A104 ‐ Review/analyze       Review signed 9019 order re Silicon Valley 0.10    $600.00/hr   $60.00
06/19/2019 David Hartheimer   A111 ‐ Other                Attention to mailing chambers copy of      0.10    $600.00/hr   $60.00
                                                          amended notice of hearing for motion to
                                                          extend time.
  18-13243-jlg          Doc 87         Filed 11/20/19           Entered 11/20/19 16:30:32                     Main Document
                                                              Pg 35 of 66

06/21/2019 Sandra Mayerson    A108 ‐ Communicate (other    Negotiations with Singapore              0.50      $600.00/hr   $300.00
                              external)                    administrator concerning claims against
                                                           Singapore Unlockd; emails to and from L.
                                                           Patt re same; Emails Singapore
                                                           administrator re same.
06/24/2019 Sandra Mayerson    A102 ‐ Research              Further research re                      0.20      $600.00/hr   $120.00
06/24/2019 Sandra Mayerson    A105 ‐ Communicate (in firm) Confer with DHH re propriety of          0.20      $600.00/hr   $120.00




06/24/2019 David Hartheimer   A102 ‐ Research              Legal research                              2.30   $600.00/hr   $1,380.00




06/24/2019 David Hartheimer   A108 ‐ Communicate (other    Prepare for call with Lena Khan,            1.50   $600.00/hr   $900.00
                              external)                    investigator for Senate subcommittee ‐
                                                           US judiciary committee on antitrust,
                                                           regarding M. Berriman testifying before
                                                           Senate panel and providing other
                                                           information.

06/25/2019 Sandra Mayerson    A108 ‐ Communicate (other    Multiple communications with Silicon      2.00     $600.00/hr   $1,200.00
                              external)                    Valley Bank to review and rectify banking
                                                           problems and obtain checks

06/25/2019 Sandra Mayerson    A103 ‐ Draft/revise          Review both debtors proposed May            0.20   $600.00/hr   $120.00
                                                           monthly operating reports and forward
                                                           to client with cover memo
06/25/2019 Sandra Mayerson    A108 ‐ Communicate (other    Emails to and from proposed litigation      0.20   $600.00/hr   $120.00
                              external)                    trustee Re status and litigation funding.

06/25/2019 Sandra Mayerson    A106 ‐ Communicate (with     Emails to and from M. Berriman re strateg 0.30     $600.00/hr   $180.00
                              client)
06/25/2019 David Hartheimer   A103 ‐ Draft/revise          Prepare bar order motion.               2.50       $600.00/hr   $1,500.00
06/26/2019 Sandra Mayerson    A108 ‐ Communicate (other    Further communications with SVB re conti0.10       $600.00/hr   $60.00
                              external)
06/26/2019 Sandra Mayerson    A106 ‐ Communicate (with     Confer with DHH                          1.00      $600.00/hr   $600.00
                              client)                                   (.20); T Conf M Berriman re

                                                                                            (.80)

06/26/2019 David Hartheimer   A106 ‐ Communicate (with     Confer with SEM to prepare for call with 1.00      $600.00/hr   $600.00
                              client)                      M. Berriman (.20); T Conf M Berriman re
                                                           litigation strategy and how affected by
                                                           Senate request for cooperation (.80)

06/28/2019 David Hartheimer   A103 ‐ Draft/revise          Drafting claims bar order application.      2.20   $600.00/hr   $1,320.00
06/28/2019 David Hartheimer   A107 ‐ Communicate (other    Email to Lena Khan, counsel,                0.20   $600.00/hr   $120.00
                              outside counsel)             subcommittee on antitrust commercial
                                                           and administrative law, U.S. House
                                                           committee on the Judiciary re: whether
                                                           hearings will be open or closed.

07/01/2019 David Hartheimer   A108 ‐ Communicate (other    Emails with M. Moroney re Quarterly Fees0.10       $600.00/hr   $60.00
                              external)
07/02/2019 David Hartheimer   A106 ‐ Communicate (with     Emails with M. Berriman re                  0.20   $600.00/hr   $120.00
                              client)
07/02/2019 David Hartheimer   A107 ‐ Communicate (other    Emails with L. Khan (counsel for Senate     0.30   $600.00/hr   $180.00
                              outside counsel)             subcommittee on antitrust and
                                                           uncompetitive activity) on M.
                                                            Berriman potentially appearing as a
                                                           witness before subcommittee.
07/03/2019 David Hartheimer   A107 ‐ Communicate (other    Speak with US Senate investigators re       0.50   $600.00/hr   $300.00
                              outside counsel)             claims against Google;
  18-13243-jlg            Doc 87         Filed 11/20/19         Entered 11/20/19 16:30:32                        Main Document
                                                              Pg 36 of 66

07/03/2019 Sandra Mayerson      A108 ‐ Communicate (other   Speak with US Senate investigators re        0.50    $600.00/hr   $300.00
                                external)                   claims against Google;

07/08/2019 Sandra Mayerson      A106 ‐ Communicate (with    Re‐send May monthly operating reports 0.20           $600.00/hr   $120.00
                                client)                     to client for review and sign off; emails
                                                            with UST re same; email L. Patt re same.

07/08/2019 Sandra Mayerson      A103 ‐ Draft/revise         Review and revise proposed bar date       1.30       $600.00/hr   $780.00
                                                            application, order and notice of bar date

07/08/2019   Sandra Mayerson    A111 ‐ Other                Attention to payment of delinquent UST fe0.10        $600.00/hr   $60.00
07/08/2019   Sandra Mayerson    A103 ‐ Draft/revise         Draft, discuss with DHH, finalize and file Th1.50    $600.00/hr   $900.00
07/09/2019   David Hartheimer   A103 ‐ Draft/revise         Finalizing bar date application.             2.50    $600.00/hr   $1,500.00
07/09/2019   David Hartheimer   A107 ‐ Communicate (other   Sending B. Higgins the bar date order.       0.20    $600.00/hr   $120.00
                                outside counsel)            And responding to his email regarding
                                                            MORs
07/11/2019 David Hartheimer     A112 ‐ Travel               Non‐working travel time to and from          1.00    $300.00/hr   $300.00
                                                            court to office after hearing on extension
                                                            of time
07/11/2019 David Hartheimer     A109 ‐ Appear for/attend    Prepare for and attend hearing on extensi 2.10       $600.00/hr   $1,260.00
07/11/2019 David Hartheimer     A108 ‐ Communicate (other   TC with Court's calendar clerk scheduling c0.20      $600.00/hr   $120.00
                                external)
07/11/2019 Sandra Mayerson      A109 ‐ Appear for/attend    Prepare for and attend hearing on             1.80   $600.00/hr   $1,080.00
                                                            extension of time to file plan (1.5); revise,
                                                            finalize and file proposed order re same
                                                            (.20); update client re same(.10)

07/11/2019 Sandra Mayerson      A112 ‐ Travel               Non‐working travel time from court to     0.50       $300.00/hr   $150.00
                                                            office after hearing on extension of time

07/11/2019 Sandra Mayerson      A108 ‐ Communicate (other   Prepare conflicts questionnaire for potent 0.10      $600.00/hr   $60.00
                                external)
07/11/2019 Sandra Mayerson      A108 ‐ Communicate (other   Respond to creditor seeking payment          0.10    $600.00/hr   $60.00
                                external)
07/12/2019 David Hartheimer     A103 ‐ Draft/revise                                                      1.50    $600.00/hr   $900.00




07/12/2019 David Hartheimer     A107 ‐ Communicate (other   Emails with L. Kahn of senate committee 0.20         $600.00/hr   $120.00
                                outside counsel)            on preparing questions for hearing.

07/12/2019 Sandra Mayerson      A103 ‐ Draft/revise         Work with M. Berriman, DHH and Senate 3.30           $600.00/hr   $1,980.00
                                                            investigator to develop questions for
                                                            Senate investigation of Google which will
                                                            provide a foundation for Debtors'
                                                            litigation
07/16/2019 Sandra Mayerson      A104 ‐ Review/analyze       Review documents re                       0.40       $600.00/hr   $240.00
07/22/2019 David Hartheimer     A108 ‐ Communicate (other   Review and respond to email from M.       0.10       $600.00/hr   $60.00
                                external)                   Maroney of UST regarding bank
                                                            statements.
07/22/2019 David Hartheimer     A103 ‐ Draft/revise         Preparing bank statements for M. Marone0.30          $600.00/hr   $180.00
07/23/2019 Julia Hartheimer     A108 ‐ Communicate (other   Preparing bar date notice packages for ser2.00       $125.00/hr   $250.00
                                external)
07/23/2019   Sandra Mayerson    A102 ‐ Research             Review articles re                        0.20       $600.00/hr   $120.00
07/23/2019   David Hartheimer   A110 ‐ Manage data/files    Work with paralegal in preparing bar date 1.50       $600.00/hr   $900.00
07/23/2019   David Hartheimer   A110 ‐ Manage data/files    Preparing documents to be uploaded to In0.70         $600.00/hr   $420.00
07/24/2019   David Hartheimer   A107 ‐ Communicate (other   Review and send Email with AP Pollack     0.20       $600.00/hr   $120.00
                                outside counsel)            regarding notice to his client (landlord)
                                                            directly.
07/25/2019 Julia Hartheimer     A108 ‐ Communicate (other   Preparing bar date notice packages for ser1.50       $125.00/hr   $187.50
                                external)
07/25/2019 David Hartheimer     A103 ‐ Draft/revise         Working with paralegal. Attention to bar d0.50       $600.00/hr   $300.00
07/30/2019 Julia Hartheimer     A103 ‐ Draft/revise         Preparing bar date notice packages for ser5.00       $125.00/hr   $625.00
07/30/2019 David Hartheimer     A103 ‐ Draft/revise         Drafting certificate of service for bar date 0.60    $600.00/hr   $360.00
                                                            package and attention to filing on ecf.
  18-13243-jlg            Doc 87         Filed 11/20/19         Entered 11/20/19 16:30:32                       Main Document
                                                              Pg 37 of 66

08/06/2019 David Hartheimer     A104 ‐ Review/analyze       legal research to prepare litigation financin4.50   $600.00/hr   $2,700.00
08/06/2019 Sandra Mayerson      A102 ‐ Research             Review documents to                          3.40   $600.00/hr   $2,040.00
08/07/2019 Sandra Mayerson      A103 ‐ Draft/revise         Continue to research and draft memo to 5.40         $600.00/hr   $3,240.00
                                                            client re initial positions on antitrust
                                                            litigation
08/07/2019 David Hartheimer     A103 ‐ Draft/revise         Continue to research and draft memo to 9.30         $600.00/hr   $5,580.00
                                                            client re

08/14/2019 David Hartheimer     A108 ‐ Communicate (other   T Conf with A. Wieck of Lex Shares to       0.30    $600.00/hr   $180.00
                                external)                   discuss litigation financing for Google
                                                            matter.
08/14/2019 David Hartheimer     A108 ‐ Communicate (other   Call with Adam Fisher, a former             0.20    $600.00/hr   $120.00
                                external)                   employee, regarding bar date package
                                                            that he received.
08/14/2019 Sandra Mayerson      A104 ‐ Review/analyze       Continue to review documents for            0.30    $600.00/hr   $180.00
08/14/2019 David Hartheimer     A104 ‐ Review/analyze       Review documents including                  0.80    $600.00/hr   $480.00
08/26/2019 David Hartheimer     A102 ‐ Research             Legal research on                           5.80    $600.00/hr   $3,480.00


08/26/2019   David Hartheimer   A112 ‐ Travel               Travel to and from Fordham Law library fro0.90      $300.00/hr   $270.00
09/03/2019   David Hartheimer   A104 ‐ Review/analyze       Review proof of claim filed by Paul Weiss. 0.20     $600.00/hr   $120.00
09/03/2019   David Hartheimer   A104 ‐ Review/analyze       Review documents to                       m1.00     $600.00/hr   $600.00
09/03/2019   Sandra Mayerson    A104 ‐ Review/analyze       Continue to review                         0.30     $600.00/hr   $180.00
                                                                            emails to potential
                                                            trustee Re same
09/12/2019 Sandra Mayerson      A106 ‐ Communicate (with    T Conf M Berriman re                       0.10     $600.00/hr   $60.00
                                client)
09/13/2019 Sandra Mayerson      A106 ‐ Communicate (with    Email M. Berriman re                        0.10    $600.00/hr   $60.00
                                client)
09/13/2019 Sandra Mayerson      A104 ‐ Review/analyze       Review                                      0.20    $600.00/hr   $120.00


09/18/2019 Sandra Mayerson      A108 ‐ Communicate (other   Emails to and from        , PWC and L. Patt 0.10    $600.00/hr   $60.00
                                external)
09/25/2019   David Hartheimer   A104 ‐ Review/analyze       Document review for litigation funding me0.50       $600.00/hr   $300.00
09/27/2019   Sandra Mayerson    A103 ‐ Draft/revise         Continue to review              and draft li3.50    $600.00/hr   $2,100.00
09/27/2019   David Hartheimer   A104 ‐ Review/analyze       Review documents for litigation Financing 3.00      $600.00/hr   $1,800.00
09/27/2019   David Hartheimer   A103 ‐ Draft/revise         Drafting litigation financing memo.         0.80    $600.00/hr   $480.00
10/08/2019   David Hartheimer   A103 ‐ Draft/revise         Drafting litigation financing memo          1.00    $600.00/hr   $600.00
                                                            focusing on


10/09/2019 David Hartheimer     A103 ‐ Draft/revise         Drafting litigation financing memo          4.00    $600.00/hr   $2,400.00
                                                            regarding

10/14/2019 David Hartheimer     A106 ‐ Communicate (with    T Conf M. Berriman re                     0.50      $600.00/hr   $300.00
                                client)                     (.20); Work on litigation memo for
                                                            funders (.30)
10/14/2019 Sandra Mayerson      A104 ‐ Review/analyze       T Conf M. Berriman re litigation strategy 0.50      $600.00/hr   $300.00
                                                            (.20); Work on litigation memo for
                                                            funders (.30)
10/14/2019 David Hartheimer     A103 ‐ Draft/revise         Draft litigation funding memo.            1.00      $600.00/hr   $600.00




10/15/2019 David Hartheimer     A103 ‐ Draft/revise         Review and revise numerous monthly         1.00     $600.00/hr   $600.00
                                                            operating reports. Attention to filing on
                                                            ECF.
10/15/2019 David Hartheimer     A103 ‐ Draft/revise         Research and drafting litigation funding m 3.20     $600.00/hr   $1,920.00
10/15/2019 Sandra Mayerson      A103 ‐ Draft/revise         Attention to finalizing past due monthly 0.40       $600.00/hr   $240.00
                                                            operating reports and payment of past
                                                            due UST fees; emails to client re same

10/15/2019 Sandra Mayerson      A102 ‐ Research             Work on litigation funding memo and deve0.70        $600.00/hr   $420.00
  18-13243-jlg          Doc 87         Filed 11/20/19        Entered 11/20/19 16:30:32                      Main Document
                                                           Pg 38 of 66

10/16/2019 David Hartheimer   A103 ‐ Draft/revise        Research and drafting litigation funding    4.60   $600.00/hr   $2,760.00
                                                         memo and numerous emails with client
                                                         re       Attention to document
                                                         platform and providing client access.

10/16/2019 David Hartheimer   A104 ‐ Review/analyze      Review and revise operating reports for     0.30   $600.00/hr   $180.00
                                                         both cases media and operations.
                                                         Attention to filing on ECF.

10/16/2019 Sandra Mayerson    A103 ‐ Draft/revise        Research and drafting litigation funding 1.40      $600.00/hr   $840.00
                                                         memo and numerous emails with client
                                                         re same
10/17/2019 David Hartheimer   A103 ‐ Draft/revise        Drafting and revising litigation financing 6.50    $600.00/hr   $3,900.00
                                                         memo. Reviewing documents from data
                                                         room. Legal research on


                                                                       . Emails and T Confs with
                                                         M. Berriman regarding




10/17/2019 Sandra Mayerson    A104 ‐ Review/analyze      Continue to                                 4.70   $600.00/hr   $2,820.00
                                                                               and to work on
                                                         revising memo; numerous
                                                         communications with M. Berriman re

10/18/2019 David Hartheimer   A106 ‐ Communicate (with   Confer with client and SEM re               0.70   $600.00/hr   $420.00
                              client)

10/18/2019 David Hartheimer   A103 ‐ Draft/revise        Continued to research and write          7.10      $600.00/hr   $4,260.00
                                                         litigation funding memo; numerous
                                                         emails with client re
10/18/2019 Sandra Mayerson    A106 ‐ Communicate (with   Confer with client and DHH re strategy   0.70      $600.00/hr   $420.00
                              client)                    for plan and for litigation funding memo

10/18/2019 Sandra Mayerson    A103 ‐ Draft/revise        Continued to research and write           6.60     $600.00/hr   $3,960.00
                                                         litigation funding memo; numerous
                                                         emails with client re same
10/19/2019 David Hartheimer   A103 ‐ Draft/revise        Drafting litigation financing memo. Legal 7.90     $600.00/hr   $4,740.00
                                                         research on


10/19/2019 Sandra Mayerson    A103 ‐ Draft/revise        Work on memo for litigation funders         3.90   $600.00/hr   $2,340.00
10/20/2019 David Hartheimer   A103 ‐ Draft/revise        Continue to draft memo for potential        4.70   $600.00/hr   $2,820.00
                                                         litigation funders (4.2); review email
                                                         from M. Berriman re              and
                                                         discuss

10/20/2019 Sandra Mayerson    A103 ‐ Draft/revise        Continue to draft memo for potential        4.90   $600.00/hr   $2,940.00
                                                         litigation funders (4.2); review email
                                                         from M. Berriman re

                                                                                      with DHH
                                                         (.50); draft email to potential antitrust
                                                         counsel (.20).

10/21/2019 Sandra Mayerson    A103 ‐ Draft/revise        Draft memo to M. Berriman re                1.80   $600.00/hr   $1,080.00

                                                                               1.00); TC's M
                                                         Berriman re




                                                         (.80)
  18-13243-jlg          Doc 87         Filed 11/20/19         Entered 11/20/19 16:30:32                        Main Document
                                                            Pg 39 of 66

10/21/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review                                       0.60    $600.00/hr   $360.00

                                                                10); continue to work on litigation
                                                          funding memo(.50)

10/22/2019 Sandra Mayerson    A108 ‐ Communicate (other   Emails with various litigation funders and 0.50      $600.00/hr   $300.00
                              external)                   with M. Berriman re

10/23/2019 Sandra Mayerson    A106 ‐ Communicate (with    Numerous emails to and from client re        0.80    $600.00/hr   $480.00
                              client)

10/24/2019 Sandra Mayerson    A106 ‐ Communicate (with    TC's and emails M. Berriman re               0.50    $600.00/hr   $300.00
                              client)
10/25/2019 David Hartheimer   A103 ‐ Draft/revise         Conf w/potential antitrust counsel to        2.00    $600.00/hr   $1,200.00
                                                                                            1.00);
                                                          Continue to work on memo (1.00)

10/25/2019 David Hartheimer   A111 ‐ Other                Attention to the sending of the chambers' 0.20       $600.00/hr   $120.00
10/25/2019 Sandra Mayerson    A107 ‐ Communicate (other   Conf w/potential antitrust counsel        2.00       $600.00/hr   $1,200.00
                              outside counsel)                                              (1.00);
                                                          Continue to work on memo and emails to
                                                          and from client re same(1.00)

10/26/2019 David Hartheimer   A103 ‐ Draft/revise         Drafting litigation financing memo.       2.50       $600.00/hr   $1,500.00
10/26/2019 Sandra Mayerson    A103 ‐ Draft/revise         Work with DHH on memo for litigation      1.40       $600.00/hr   $840.00
                                                          funders and conf call with M. Berriman re

10/27/2019 David Hartheimer   A103 ‐ Draft/revise         Drafting litigation financing memo for       14.00   $600.00/hr   $8,400.00
                                                          the funding of debtors' prospective
                                                          litigation

10/27/2019 Sandra Mayerson    A103 ‐ Draft/revise         Work with DHH to draft and finalize         12.80    $600.00/hr   $7,680.00
                                                          litigation funding memo (12.40); Send
                                                          memo to potential antitrust counsel with
                                                          cover email explaining(.10); T Conf with J.
                                                          Crowe and DHH re




10/28/2019 David Hartheimer   A106 ‐ Communicate (with    Review                                       2.00    $600.00/hr   $1,200.00
                              client)
                                                                         (.30); conf with M. Mao, L.
                                                          Truan, M. Berriman and SEM re

                                                          (1.70).
10/28/2019 Sandra Mayerson    A107 ‐ Communicate (other   Review comments from potential               2.50    $600.00/hr   $1,500.00
                              outside counsel)            antitrust lawyer on draft litigation
                                                          funding report (.30); Conf with M. Mao,
                                                          L. Truan, M. Berriman and DHH re
                                                          litigation strategy and issues raised in
                                                          draft report (1.70); Follow up email w/
                                                          M. Leppard of Euclid Law re British
                                                          causes of action(.30); Email J. Crowe re
                                                          possible structures for acquiring litigation
                                                          rights (.20)
10/28/2019 Sandra Mayerson    A108 ‐ Communicate (other   Review further email                   from 0.30     $600.00/hr   $180.00
                              external)                   J. Crowe re
                                                                            draft response to same

10/28/2019 Sandra Mayerson    A103 ‐ Draft/revise         Draft 4th status report; revise based on co0.50      $600.00/hr   $300.00
11/05/2019 David Hartheimer   A104 ‐ Review/analyze       Reviewing emails from proposed special 0.40          $600.00/hr   $240.00
                                                          Counsel on Google litigation. Reviewing
                                                          responses from client to same.

11/05/2019 Sandra Mayerson    A103 ‐ Draft/revise         Work on plan and disclosure statement        0.40    $600.00/hr   $240.00
    18-13243-jlg          Doc 87         Filed 11/20/19           Entered 11/20/19 16:30:32                      Main Document
                                                                Pg 40 of 66

  11/05/2019 Sandra Mayerson    A106 ‐ Communicate (with      Review and respond to numerous emails 0.50         $600.00/hr   $300.00
                                client)                       from client and proposed anti trust
                                                              counsel

  11/05/2019 Sandra Mayerson    A101 ‐ Plan and prepare for   Review materials and prepare for            0.30   $600.00/hr   $180.00
                                                              tomorrow's status conference with
                                                              Judge Garitty.
  11/06/2019 David Hartheimer   A112 ‐ Travel                 Non working travel to and from court for s1.00     $300.00/hr   $300.00
  11/06/2019 David Hartheimer   A109 ‐ Appear for/attend      Attend and participate in hearing (status c 1.90   $600.00/hr   $1,140.00
  11/06/2019 David Hartheimer   A103 ‐ Draft/revise           Legal research                              1.00   $600.00/hr   $600.00

                                                                               esearch on
                                                                                   Assist in the drafting
                                                              of combined plan and disclosure
                                                              statement
  11/06/2019 Sandra Mayerson    A109 ‐ Appear for/attend      Prepare outline for status conference       1.50   $600.00/hr   $900.00
                                                              (.30); attend and participate in status
                                                              conference at Bankruptcy Court (.90); T
                                                              Conf w / M. Berriman to report on status
                                                              conference and discuss next steps (.30)


  11/06/2019 Sandra Mayerson    A112 ‐ Travel                 Non‐working travel time to and from cour 0.90      $300.00/hr   $270.00
  11/06/2019 Sandra Mayerson    A108 ‐ Communicate (other     Emails and voicemails to and from L.       0.20    $600.00/hr   $120.00
                                external)                     Brittain, UK Administrator, re global
                                                              resolution
  11/06/2019 Sandra Mayerson    A103 ‐ Draft/revise           Drafting combined plan and disclosure sta 3.30     $600.00/hr   $1,980.00
  11/07/2019 Sandra Mayerson    A103 ‐ Draft/revise           Continue to draft Combined Plan and        8.30    $600.00/hr   $4,980.00
                                                              Disclosure Statement; Send draft to client
                                                              noting items for review

  11/07/2019 David Hartheimer   A103 ‐ Draft/revise           Drafting motion to allow combined plan 9.50        $600.00/hr   $5,700.00
                                                              and disclosure statement, approving the
                                                              same on a preliminary basis and other
                                                              relief. Legal research on

  11/08/2019 David Hartheimer   A103 ‐ Draft/revise           Drafting combined plan and disclosure      11.50   $600.00/hr   $6,900.00
                                                              statement. Drafting motion for
                                                              permission to file combined plan and
                                                              disclosure statement and other relief.

  11/08/2019 Sandra Mayerson    A103 ‐ Draft/revise           Continue drafting finalizing and           7.20    $600.00/hr   $4,320.00
                                                              proofreading Combined Plan and
                                                              Disclosure Statement, and file same on
                                                              ECF (6.90); Distribute copies to various
                                                              parties w cover memos (.30)
  11/08/2019 Sandra Mayerson    A103 ‐ Draft/revise           Review, revise and finalize motion to      2.70    $600.00/hr   $1,620.00
                                                              combine plan and disclosure and approve
                                                              solicitation procedures, and draft certain
                                                              exhibits thereto
  11/08/2019 Sandra Mayerson    A104 ‐ Review/analyze         Review and revise second interim fee appl 1.10     $600.00/hr   $660.00
                                                                             Totals For Both Chapter 11 329.20                  $184,382.50
Media Only Chapter 11
  04/03/2019 Sandra Mayerson    A108 ‐ Communicate (other     Email reply to creditor re outstanding bala 0.10   $600.00/hr   $60.00
                                external)
  04/15/2019 Sandra Mayerson    A104 ‐ Review/analyze         Review draft of monthly operating report 0.20      $600.00/hr   $120.00
                                                              and forward to client with email

  04/17/2019 Angelo Santos      A111 ‐ Other                  Prepared Monthly Operating Report for di 0.50      $125.00/hr   $62.50
  04/18/2019 Sandra Mayerson    A103 ‐ Draft/revise           Finalize and file March monthly          0.20      $600.00/hr   $120.00
                                                              operating report; send courtesy copy to
                                                              Court and US trustee
     18-13243-jlg            Doc 87      Filed 11/20/19         Entered 11/20/19 16:30:32                     Main Document
                                                              Pg 41 of 66

  06/12/2019 Sandra Mayerson    A107 ‐ Communicate (other   Negotiations with agents for Unlockd    0.50      $600.00/hr   $300.00
                                outside counsel)            Singapore to waive intercompany claim;
                                                            prepare proof of claim reflecting such
                                                            waiver and provide to Unlockd Singapore
                                                            with instructions for filing

  07/11/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review and revise monthly operating     0.20      $600.00/hr   $120.00
                                                            report and communicate with financial
                                                            advisor Re same
  07/22/2019 Sandra Mayerson    A104 ‐ Review/analyze       Review and revise June monthly operating0.10      $600.00/hr   $60.00
                                                                   Totals For Media Only Chapter 11 1.80                            $842.50
Operations Only Chapter 11
  04/11/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review and revise SVB settlement        2.10      $600.00/hr   $1,260.00
                                                            stipulation; draft 9019 motion for SVB
                                                            settlement
  04/12/2019 Sandra Mayerson    A103 ‐ Draft/revise         Continue to draft and finalize 9019     1.00      $600.00/hr   $600.00
                                                            motion for SVB settlement(.90); forward
                                                            same with email to SVB counsel(.10)

  04/15/2019 Sandra Mayerson    A104 ‐ Review/analyze       Review proposed monthly operating          0.30   $600.00/hr   $180.00
                                                            report and email L. Patt with questions
                                                            concerning same; follow up corres w/ L.
                                                            Patt
  04/15/2019 Sandra Mayerson    A103 ‐ Draft/revise         Draft notice of motion for settlement      1.70   $600.00/hr   $1,020.00
                                                            with SVB and finalize all settlement
                                                            documents including motion to approve
                                                            stipulation and stipulation of settlement;
                                                            file same on ECF

  04/17/2019 Angelo Santos      A111 ‐ Other                Research and confirmed addresses of        6.50   $125.00/hr   $812.50
                                                            service list, drafted service list and
                                                            mailing labels, prepared mailings of
                                                            Notice of Debtors' Motion to Approve
                                                            Settlement, Debtors' Motion to Approve
                                                            Settlement and Stipulation for Stay Relief
                                                            documents to all on service list, revised
                                                            certificate of service to an affidavit of
                                                            service.

  04/17/2019 Sandra Mayerson    A110 ‐ Manage data/files    Re‐file 9019 motion on ECF and attention t0.20    $600.00/hr   $120.00
  04/18/2019 Sandra Mayerson    A104 ‐ Review/analyze       Finalize and file March monthly           0.20    $600.00/hr   $120.00
                                                            operating report; send courtesy copies to
                                                            Court and US trustee
  05/08/2019 Sandra Mayerson    A108 ‐ Communicate (other   TC with W. Rodriguez re adjournment of 0.20       $600.00/hr   $120.00
                                external)                   hearing on settlement with SVB and
                                                            email to opposing counsel re same

  05/10/2019 Sandra Mayerson    A103 ‐ Draft/revise         Draft notice of adjournment for hearing 0.50      $600.00/hr   $300.00
                                                            on compromise with SVB bank and file on
                                                            ECF and forward to opposing counsel

  06/11/2019 Sandra Mayerson    A108 ‐ Communicate (other   Review chambers rules for filing orders   0.10    $600.00/hr   $60.00
                                external)                   and send proposed stipulation to Judge
                                                            Garrity's chambers to so order.

  06/21/2019 Sandra Mayerson    A107 ‐ Communicate (other   Emails to and from A. Rheaume re       0.10       $600.00/hr   $60.00
                                outside counsel)            payment of settlement funds for SVB
                                                            settlement.
  06/25/2019 Sandra Mayerson    A107 ‐ Communicate (other   Emails to and from A. Rheaume re paymen0.10       $600.00/hr   $60.00
                                outside counsel)
  07/11/2019 Sandra Mayerson    A103 ‐ Draft/revise         Review and revise monthly operating      0.30     $600.00/hr   $180.00
                                                            report and communicate with financial
                                                            advisor Re same; check relevant
                                                            information for monthly operating report
                                                            online at Silicon Valley Bank
  18-13243-jlg         Doc 87        Filed 11/20/19          Entered 11/20/19 16:30:32                    Main Document
                                                           Pg 42 of 66

07/11/2019 Sandra Mayerson   A107 ‐ Communicate (other   Email A. Rheaume re consummating SVB s 0.10      $600.00/hr   $60.00
                             outside counsel)
07/22/2019 Sandra Mayerson   A104 ‐ Review/analyze       Review and revise proposed June monthly 0.10     $600.00/hr   $60.00
                                                           Totals For Operations Only Chapter 11 13.50                      $5,012.50
                                                                                     Grand Total 344.50                  $190,237.50
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 43 of 66



                                   EXHIBIT E
    18-13243-jlg           Doc 87          Filed 11/20/19             Entered 11/20/19 16:30:32                       Main Document
                                                                    Pg 44 of 66

                                            Time Entries by Task Code
   Date      Time Keeper                         Description                             Activity           Rate      Billable Time     Bill Amount
B110 ‐ Case Administration
04/08/2019 David           Prep for and call with Australian administrator and A107 ‐             $600.00 hr                     0.50       $300.00
           Hartheimer      his counsel re status of case and                   Communicate (other
                                                                               outside counsel)

04/15/2019 Sandra          Draft status report and file on ECF                    A103 ‐ Draft/revise    $600.00 hr              1.00       $600.00
           Mayerson
04/15/2019 Sandra          Review draft of monthly operating report and           A104 ‐                 $600.00 hr              0.20       $120.00
           Mayerson        forward to client with email                           Review/analyze
04/15/2019 Sandra          Review proposed monthly operating report and           A104 ‐                 $600.00 hr              0.30       $180.00
           Mayerson        email L. Patt with questions concerning same;          Review/analyze
                           follow up corres w/ L. Patt
04/15/2019 Sandra          Review all documents and prepare for tomorrow's        A104 ‐                 $600.00 hr              0.60       $360.00
           Mayerson        hearing on (i) extension of exclusivity, and (ii)      Review/analyze
                           adjourned status conference

04/17/2019 Angelo Santos Prepared Monthly Operating Report for distribution aA111 ‐ Other                $125.00 hr              0.50        $62.50

04/18/2019 Angelo Santos Mailed Monthly Operating Report to Judge Garrity. A111 ‐ Other                  $125.00 hr              0.10        $12.50

04/18/2019 Sandra          Finalize and file March monthly operating report;      A103 ‐ Draft/revise    $600.00 hr              0.20       $120.00
           Mayerson        send courtesy copy to Court and US trustee

04/18/2019 Sandra          Finalize and file March monthly operating report;      A104 ‐                 $600.00 hr              0.20       $120.00
           Mayerson        send courtesy copies to Court and US trustee           Review/analyze

05/13/2019 Sandra          Meet with M. Berriman and D. Hartheimer re             A106 ‐                 $600.00 hr              2.00     $1,200.00
           Mayerson                                       and follow up           Communicate (with
                           discussion with D Hartheimer re plan                   client)
06/07/2019 Sandra          Conf L. Patt re changes required to monthly            A103 ‐ Draft/revise    $600.00 hr              0.30       $180.00
           Mayerson        operating reports; Finalize and file monthly
                           operating reports for both debtors
06/25/2019 Sandra          Review both debtors proposed May monthly               A103 ‐ Draft/revise    $600.00 hr              0.20       $120.00
           Mayerson        operating reports and forward to client with cover
                           memo
07/01/2019 David           Emails with M. Moroney re Quarterly Fees owed to t  A108 ‐             $600.00 hr                     0.10        $60.00
           Hartheimer                                                          Communicate (other
                                                                               external)
07/08/2019 Sandra          Re‐send May monthly operating reports to client for A106 ‐             $600.00 hr                     0.20       $120.00
           Mayerson        review and sign off; emails with UST re same; email Communicate (with
                           L. Patt re same.                                    client)
07/08/2019 Sandra          Attention to payment of delinquent UST fees         A111 ‐ Other       $600.00 hr                     0.10        $60.00
           Mayerson
07/08/2019 Sandra          Draft, discuss with DHH, finalize and file Third Status A103 ‐ Draft/revise   $600.00 hr              1.50       $900.00
           Mayerson
07/11/2019 David           TC with Court's calendar clerk scheduling carried stat A108 ‐              $600.00 hr                 0.20       $120.00
           Hartheimer                                                             Communicate (other
                                                                                  external)
07/11/2019 Sandra          Prepare conflicts questionnaire for potential electronA108 ‐               $600.00 hr                 0.10        $60.00
           Mayerson                                                               Communicate (other
                                                                                  external)
07/11/2019 Sandra          Review and revise monthly operating report and         A103 ‐ Draft/revise $600.00 hr                 0.20       $120.00
           Mayerson        communicate with financial advisor Re same

07/11/2019 Sandra          Review and revise monthly operating report and    A103 ‐ Draft/revise $600.00 hr                      0.30       $180.00
           Mayerson        communicate with financial advisor Re same; check
                           relevant information for monthly operating report
                           online at Silicon Valley Bank
07/22/2019 David           Review and respond to email from M. Maroney of A108 ‐                 $600.00 hr                      0.10        $60.00
           Hartheimer      UST regarding bank statements.                    Communicate (other
                                                                             external)
    18-13243-jlg         Doc 87         Filed 11/20/19           Entered 11/20/19 16:30:32                         Main Document
                                                               Pg 45 of 66

07/22/2019 David        Preparing bank statements for M. Maroney of US tru A103 ‐ Draft/revise      $600.00 hr           0.30    $180.00
           Hartheimer
07/22/2019 Sandra       Review and revise June monthly operating report    A104 ‐                   $600.00 hr           0.10     $60.00
           Mayerson                                                        Review/analyze
07/22/2019 Sandra       Review and revise proposed June monthly operating A104 ‐                    $600.00 hr           0.10     $60.00
           Mayerson                                                        Review/analyze
10/15/2019 David        Review and revise numerous monthly operating       A103 ‐ Draft/revise      $600.00 hr           1.00    $600.00
           Hartheimer   reports. Attention to filing on ECF.
10/15/2019 Sandra       Attention to finalizing past due monthly operating A103 ‐ Draft/revise      $600.00 hr           0.40    $240.00
           Mayerson     reports and payment of past due UST fees; emails
                        to client re same
10/16/2019 David        Review and revise operating reports for both cases A104 ‐                   $600.00 hr           0.30    $180.00
           Hartheimer   media and operations. Attention to filing on ECF.  Review/analyze

10/25/2019 David        Attention to the sending of the chambers' copies of MA111 ‐ Other           $600.00 hr           0.20    $120.00
           Hartheimer
10/28/2019 Sandra       Draft 4th status report; revise based on comments; fiA103 ‐ Draft/revise    $600.00 hr           0.50    $300.00
           Mayerson
11/05/2019 Sandra       Review materials and prepare for tomorrow's          A101 ‐ Plan and        $600.00 hr           0.30    $180.00
           Mayerson     status conference with Judge Garitty.                prepare for
11/06/2019 David        Attend and participate in hearing (status conference)A109 ‐ Appear          $600.00 hr           1.90   $1,140.00
           Hartheimer                                                        for/attend
11/06/2019 Sandra       Prepare outline for status conference (.30); attend A109 ‐ Appear           $600.00 hr           1.50    $900.00
           Mayerson     and participate in status conference at Bankruptcy for/attend
                        Court (.90); T Conf w / M. Berriman to report on
                        status conference and discuss next steps (.30)

                                                                          B110 ‐ Case Administration Sub Totals:        15.50   $9,015.00
B120 ‐ Asset Analysis and Recovery
04/03/2019 Sandra       Conf M. Berriman and DHH re                            A106 ‐               $600.00 hr           1.00    $600.00
           Mayerson                                             60);           Communicate (with
                        numerous emails to and from M. Berriman re             client)
                        in preparation for conference call(.40)

04/03/2019 Sandra       Email reply to creditor re outstanding balance   A108 ‐             $600.00 hr                   0.10     $60.00
           Mayerson                                                      Communicate (other
                                                                         external)
04/03/2019 David        T Conf with SEM and M. Berriman on the phone, to A106 ‐             $600.00 hr                   0.60    $360.00
           Hartheimer   discuss                                          Communicate (with
                                       Discussion included discussing    client)
                        various strategies for pursuing this litigation.

04/08/2019 Sandra       T Conf with Australian Administrators (the sole       A106 ‐                $600.00 hr           0.40    $240.00
           Mayerson     shareholder) and DHH re                               Communicate (with
                                                                              client)
04/11/2019 Sandra       Review and revise SVB settlement stipulation; draft A103 ‐ Draft/revise     $600.00 hr           2.10   $1,260.00
           Mayerson     9019 motion for SVB settlement
04/12/2019 Sandra       Continue to draft and finalize 9019 motion for SVB A103 ‐ Draft/revise      $600.00 hr           1.00    $600.00
           Mayerson     settlement(.90); forward same with email to SVB
                        counsel(.10)
04/15/2019 Sandra       Draft notice of motion for settlement with SVB and A103 ‐ Draft/revise      $600.00 hr           1.70   $1,020.00
           Mayerson     finalize all settlement documents including motion
                        to approve stipulation and stipulation of settlement;
                        file same on ECF
04/17/2019 Sandra       Re‐file 9019 motion on ECF and attention to service t A110 ‐ Manage         $600.00 hr           0.20    $120.00
           Mayerson                                                           data/files
05/01/2019 Sandra       Draft Email to M. Berriman re                         A103 ‐ Draft/revise   $600.00 hr           0.40    $240.00
           Mayerson                                          (.20); Draft
                        correspondence to British Administrator requesting
                        documents to assess litigation options (.20)

05/07/2019 Sandra       Communicate with client and with                       A106 ‐               $600.00 hr           0.20    $120.00
           Mayerson                                                            Communicate (with
                                                                               client)
    18-13243-jlg        Doc 87           Filed 11/20/19          Entered 11/20/19 16:30:32                      Main Document
                                                               Pg 46 of 66

05/08/2019 Sandra       TC with W. Rodriguez re adjournment of hearing on     A108 ‐              $600.00 hr          0.20    $120.00
           Mayerson     settlement with SVB and email to opposing counsel     Communicate (other
                        re same                                               external)
05/10/2019 Sandra       Draft notice of adjournment for hearing on            A103 ‐ Draft/revise $600.00 hr          0.50    $300.00
           Mayerson     compromise with SVB bank and file on ECF and
                        forward to opposing counsel
05/13/2019 David        Legal research on                                     A102 ‐ Research      $600.00 hr         2.30   $1,380.00
           Hartheimer

                                      .
05/13/2019 David        Meet with M. Berriman and SEM                         A106 ‐               $600.00 hr         2.00   $1,200.00
           Hartheimer                     and follow up discussion with       Communicate (with
                        SEM re                                                client)
05/21/2019 David        Meet with Ben Ruzow of Argo Partners re litigation    A108 ‐               $600.00 hr         1.10    $660.00
           Hartheimer   financing for Google matter.                          Communicate (other
                                                                              external)
05/21/2019 Sandra       Meet with B. Ruzow of Argo Partners re litigation     A108 ‐               $600.00 hr         0.50    $300.00
           Mayerson     financing (partial attendance).                       Communicate (other
                                                                              external)
05/22/2019 Sandra       Emails to and from Parabellum re litigation financing A108 ‐               $600.00 hr         0.10     $60.00
           Mayerson                                                           Communicate (other
                                                                              external)
05/23/2019 Sandra       Confer with litigation funders re potential causes of A108 ‐               $600.00 hr         1.00    $600.00
           Mayerson     action (.40); Review documents from British           Communicate (other
                        administrator relevant to potential litigation (.60)  external)

06/10/2019 Sandra       Prepare pleadings binder for tomorrow's hearing on A101 ‐ Plan and         $600.00 hr         0.30    $180.00
           Mayerson     SVB settlement, status and fee applications.       prepare for

06/11/2019 Sandra       Prepare for and participate in a court hearing on     A109 ‐ Appear        $600.00 hr         1.30    $780.00
           Mayerson     9019 settlement with SVB and status conference        for/attend

06/11/2019 Sandra       Review chambers rules for filing orders and send      A108 ‐             $600.00 hr           0.10     $60.00
           Mayerson     proposed stipulation to Judge Garrity's chambers to   Communicate (other
                        so order.                                             external)
06/19/2019 David        Review signed 9019 order re Silicon Valley Bank.      A104 ‐             $600.00 hr           0.10     $60.00
           Hartheimer                                                         Review/analyze
06/21/2019 Sandra       Emails to and from A. Rheaume re payment of           A107 ‐             $600.00 hr           0.10     $60.00
           Mayerson     settlement funds for SVB settlement.                  Communicate (other
                                                                              outside counsel)

06/24/2019 Sandra       Further research re                                   A102 ‐ Research      $600.00 hr         0.20    $120.00
           Mayerson
06/24/2019 David        Legal research                                        A102 ‐ Research      $600.00 hr         2.30   $1,380.00
           Hartheimer

06/25/2019 Sandra       Emails to and from A. Rheaume re payment of settlemA107 ‐             $600.00 hr              0.10     $60.00
           Mayerson                                                        Communicate (other
                                                                           outside counsel)

06/26/2019 David        Confer with SEM to prepare for call with M.           A106 ‐               $600.00 hr         1.00    $600.00
           Hartheimer   Berriman (.20); T Conf M Berriman                     Communicate (with
                                                                              client)
                                    (.80)
07/11/2019 Sandra       Email A. Rheaume re consummating SVB settlement A107 ‐             $600.00 hr                 0.10     $60.00
           Mayerson                                                     Communicate (other
                                                                        outside counsel)

07/16/2019 Sandra       Review documents re                                   A104 ‐               $600.00 hr         0.40    $240.00
           Mayerson                                                           Review/analyze
07/23/2019 Sandra       Review articles re                                    A102 ‐ Research      $600.00 hr         0.20    $120.00
           Mayerson
07/23/2019 David        Preparing documents to be uploaded to Interlink's pl A110 ‐ Manage         $600.00 hr         0.70    $420.00
           Hartheimer                                                        data/files
    18-13243-jlg        Doc 87          Filed 11/20/19            Entered 11/20/19 16:30:32                        Main Document
                                                                Pg 47 of 66

08/06/2019 David        legal research to prepare litigation financing memo. A104 ‐                   $600.00 hr         4.50   $2,700.00
           Hartheimer                                                        Review/analyze
08/06/2019 Sandra       Review documents to prepare                          A102 ‐ Research          $600.00 hr         3.40   $2,040.00
           Mayerson
08/07/2019 Sandra       Continue to research and draft memo to client re      A103 ‐ Draft/revise     $600.00 hr         5.40   $3,240.00
           Mayerson
08/07/2019 David        Continue to research and draft memo to client re      A103 ‐ Draft/revise     $600.00 hr         9.30   $5,580.00
           Hartheimer   initial positions on antitrust litigation.
08/14/2019 David        T Conf with A. Wieck of Lex Shares to discuss         A108 ‐                  $600.00 hr         0.30    $180.00
           Hartheimer   litigation financing for Google matter.               Communicate (other
                                                                              external)
08/14/2019 Sandra       Continue to review                                  . A104 ‐                  $600.00 hr         0.30    $180.00
           Mayerson                                                           Review/analyze
08/14/2019 David        Review documents including                            A104 ‐                  $600.00 hr         0.80    $480.00
           Hartheimer                                                         Review/analyze
08/26/2019 David        Legal research on                                     A102 ‐ Research         $600.00 hr         5.80   $3,480.00
           Hartheimer
09/03/2019 David        Review documents to locate                              A104 ‐                $600.00 hr         1.00    $600.00
           Hartheimer                                                           Review/analyze
09/03/2019 Sandra       Continue to review                                      A104 ‐                $600.00 hr         0.30    $180.00
           Mayerson     emails to potential trustee Re same                     Review/analyze
09/12/2019 Sandra       T Conf M Berriman re                                    A106 ‐                $600.00 hr         0.10     $60.00
           Mayerson                                                             Communicate (with
                                                                                client)
09/25/2019 David        Document review for litigation funding memo.            A104 ‐                $600.00 hr         0.50    $300.00
           Hartheimer                                                           Review/analyze
09/27/2019 Sandra       Continue to review              and draft litigation fu A103 ‐ Draft/revise   $600.00 hr         3.50   $2,100.00
           Mayerson
09/27/2019 David        Review documents for litigation Financing memo.       A104 ‐                  $600.00 hr         3.00   $1,800.00
           Hartheimer                                                         Review/analyze
09/27/2019 David        Drafting litigation financing memo.                   A103 ‐ Draft/revise     $600.00 hr         0.80    $480.00
           Hartheimer
10/08/2019 David        Drafting litigation financing memo focusing on case A103 ‐ Draft/revise       $600.00 hr         1.00    $600.00
           Hartheimer   law regarding

10/09/2019 David        Drafting litigation financing memo regarding          A103 ‐ Draft/revise     $600.00 hr         4.00   $2,400.00
           Hartheimer
10/14/2019 David        T Conf M. Berriman re                    (.20); Work A106 ‐                   $600.00 hr         0.50    $300.00
           Hartheimer   on litigation memo for funders (.30)                 Communicate (with
                                                                             client)
10/14/2019 Sandra       T Conf M. Berriman re                    (.20); Work A104 ‐                   $600.00 hr         0.50    $300.00
           Mayerson     on litigation memo for funders (.30)                 Review/analyze
10/14/2019 David        Draft litigation funding memo.                       A103 ‐ Draft/revise      $600.00 hr         1.00    $600.00
           Hartheimer

10/15/2019 David        Research and drafting litigation funding memo         A103 ‐ Draft/revise     $600.00 hr         3.20   $1,920.00
           Hartheimer
10/15/2019 Sandra       Work on litigation funding memo and                   A102 ‐ Research         $600.00 hr         0.70    $420.00
           Mayerson
10/16/2019 David        Research and drafting litigation funding memo and A103 ‐ Draft/revise         $600.00 hr         4.60   $2,760.00
           Hartheimer   numerous emails with client re         Attention to
                        document platform and providing client access.

10/16/2019 Sandra       Research and drafting litigation funding memo and A103 ‐ Draft/revise         $600.00 hr         1.40    $840.00
           Mayerson     numerous emails with client re
10/17/2019 David        Drafting and revising litigation financing memo.  A103 ‐ Draft/revise         $600.00 hr         6.50   $3,900.00
           Hartheimer   Reviewing documents from data room. Legal
                        research on

                                              Emails and T Confs with M.
                        Berriman regarding
    18-13243-jlg        Doc 87          Filed 11/20/19           Entered 11/20/19 16:30:32                        Main Document
                                                               Pg 48 of 66

10/17/2019 Sandra       Continue to                                          A104 ‐                  $600.00 hr         4.70   $2,820.00
           Mayerson                 and to work on revising memo;            Review/analyze
                        numerous communications with M. Berriman re

10/18/2019 David        Confer with client and SEM re                        A106 ‐                  $600.00 hr         0.70    $420.00
           Hartheimer                                                        Communicate (with
                                                                             client)
10/18/2019 David        Continued to research and write litigation funding   A103 ‐ Draft/revise     $600.00 hr         7.10   $4,260.00
           Hartheimer   memo; numerous emails with client re

10/18/2019 Sandra       Continued to research and write litigation funding   A103 ‐ Draft/revise     $600.00 hr         6.60   $3,960.00
           Mayerson     memo; numerous emails with client re same

10/19/2019 David        Drafting litigation financing memo. Legal research   A103 ‐ Draft/revise     $600.00 hr         7.90   $4,740.00
           Hartheimer   on


10/19/2019 Sandra       Work on memo for litigation funders                  A103 ‐ Draft/revise     $600.00 hr         3.90   $2,340.00
           Mayerson
10/20/2019 David        Continue to draft memo for potential litigation      A103 ‐ Draft/revise     $600.00 hr         4.70   $2,820.00
           Hartheimer   funders (4.2); review email from M. Berriman re
                                 and discuss

10/20/2019 Sandra       Continue to draft memo for potential litigation      A103 ‐ Draft/revise     $600.00 hr         4.90   $2,940.00
           Mayerson     funders (4.2); review email from M. Berriman re
                        litigation and discuss implications of same and need
                        to correct misunderstandings with DHH (.50); draft
                        email to potential antitrust counsel (.20).

10/21/2019 Sandra       Draft memo to M. Berriman re                         A103 ‐ Draft/revise     $600.00 hr         1.80   $1,080.00
           Mayerson
                                 (1.00); TC's M Berriman re


                                                    (.80)
10/21/2019 Sandra       Review                                                 A103 ‐ Draft/revise   $600.00 hr         0.60    $360.00
           Mayerson                                     .10); continue to work
                        on litigation funding memo(.50)
10/22/2019 Sandra       Emails with various litigation funders and with M.     A108 ‐                $600.00 hr         0.50    $300.00
           Mayerson     Berriman re                                            Communicate (other
                                                                               external)
10/23/2019 Sandra       Numerous emails to and from client re                  A106 ‐                $600.00 hr         0.80    $480.00
           Mayerson                                                            Communicate (with
                                                                               client)
10/24/2019 Sandra       TC's and emails M. Berriman re                         A106 ‐                $600.00 hr         0.50    $300.00
           Mayerson                                                            Communicate (with
                                                                               client)
10/25/2019 David        Conf w/potential antitrust counsel                     A103 ‐ Draft/revise   $600.00 hr         2.00   $1,200.00
           Hartheimer                               (1.00); Continue to work
                        on memo (1.00)
10/25/2019 Sandra       Conf w/potential antitrust counsel                     A107 ‐                $600.00 hr         2.00   $1,200.00
           Mayerson                                  1.00); Continue to work Communicate (other
                        on memo and emails to and from client re               outside counsel)
                        same(1.00)
10/26/2019 David        Drafting litigation financing memo.                    A103 ‐ Draft/revise   $600.00 hr         2.50   $1,500.00
           Hartheimer
10/26/2019 Sandra       Work with DHH on memo for litigation funders and A103 ‐ Draft/revise         $600.00 hr         1.40    $840.00
           Mayerson     conf call with M. Berriman re
10/27/2019 David        Drafting litigation financing memo for the funding A103 ‐ Draft/revise       $600.00 hr        14.00   $8,400.00
           Hartheimer   of debtors' prospective litigation
    18-13243-jlg            Doc 87         Filed 11/20/19            Entered 11/20/19 16:30:32                         Main Document
                                                                   Pg 49 of 66

10/27/2019 Sandra          Work with DHH to draft and finalize litigation        A103 ‐ Draft/revise      $600.00 hr        12.80   $7,680.00
           Mayerson        funding memo (12.40); Send memo to potential
                           antitrust counsel with cover email explaining(.10); T
                           Conf with J. Crowe and DHH re

                           (.30)
10/28/2019 David           Review                                                 A106 ‐                  $600.00 hr         2.00   $1,200.00
           Hartheimer                                         (.30); conf with M. Communicate (with
                           Mao, L. Truan, M. Berriman and SEM re litigation       client)
                           strategy and issues raised in draft report (1.70).

10/28/2019 Sandra          Review comments from potential antitrust lawyer          A107 ‐             $600.00 hr            2.50   $1,500.00
           Mayerson        on draft litigation funding report (.30); Conf with M.   Communicate (other
                           Mao, L. Truan, M. Berriman and DHH re litigation         outside counsel)
                           strategy and issues raised in draft report (1.70);
                           Follow up email w/ M. Leppard of Euclid Law re
                           British causes of action(.30); Email J. Crowe re
                           possible structures for acquiring litigation rights
                           (.20)
10/28/2019 Sandra          Review further email                    from J. Crowe    A108 ‐             $600.00 hr            0.30     $180.00
           Mayerson        re                                          ; draft      Communicate (other
                           response to same                                         external)
11/05/2019 David           Reviewing emails from proposed special Counsel on        A104 ‐             $600.00 hr            0.40     $240.00
           Hartheimer      Google litigation. Reviewing responses from client       Review/analyze
                           to same.
11/05/2019 Sandra          Review and respond to numerous emails from client    A106 ‐                $600.00 hr             0.50     $300.00
           Mayerson        and proposed anti trust counsel                      Communicate (with
                                                                                client)
11/06/2019 Sandra          Emails and voicemails to and from L. Brittain, UK    A108 ‐                $600.00 hr             0.20     $120.00
           Mayerson        Administrator, re global resolution                  Communicate (other
                                                                                external)
                                                                   B120 ‐ Asset Analysis and Recovery Sub Totals:          170.00 $102,000.00
B160 ‐ Fee/Employment Applications
04/12/2019 Sandra          Work on first fee application                            A103 ‐ Draft/revise   $600.00 hr         0.30     $180.00
           Mayerson
04/17/2019 Sandra          Work on VCI first quarterly fee application; T Confs L. A111 ‐ Other           $600.00 hr         0.30     $180.00
           Mayerson
04/21/2019 David           Prepare fee application for both chapter 11 cases, A103 ‐ Draft/revise         $600.00 hr         2.60   $1,560.00
           Hartheimer      including preparing various exhibits for application.

04/22/2019 David           Prepare fee application for both chapter 11 cases, A103 ‐ Draft/revise         $600.00 hr         2.10   $1,260.00
           Hartheimer      including, preparing various exhibits for application.

04/23/2019 Angelo Santos Prepared Fee Application Documents ‐ created           A111 ‐ Other              $125.00 hr         4.70     $587.50
                         Exhibits and Redacted Exhibits documents,
                         reviewed Exhibits and applied redactions to create
                         Exhibits Redacted documents, Edited Fee
                         Application Header page
04/23/2019 David         Review time records of first interim fee application foA104 ‐                    $600.00 hr         1.10     $660.00
           Hartheimer                                                           Review/analyze
04/23/2019 David         Confer with A. Santos (paralegal) on preparing first A103 ‐ Draft/revise         $600.00 hr         0.50     $300.00
           Hartheimer    interim fee application.
04/23/2019 Sandra        Conf with DHH re revisions to fee application.         A106 ‐                    $600.00 hr         0.20     $120.00
           Mayerson                                                             Communicate (with
                                                                                client)
04/23/2019 David         Review and revise Vernon first interim fee applicationA103 ‐ Draft/revise        $600.00 hr         1.20     $720.00
           Hartheimer
04/23/2019 Sandra        Review and revise first interim fee application        A103 ‐ Draft/revise       $600.00 hr         1.10     $660.00
           Mayerson
04/23/2019 David         Preparing cover sheet of for M&H fee app including A103 ‐ Draft/revise           $600.00 hr         0.80     $480.00
           Hartheimer    time by task activity chart.
04/23/2019 David         Confer with SEM re revisions to fee app.               A105 ‐                    $600.00 hr         0.20     $120.00
           Hartheimer                                                           Communicate (in
                                                                                firm)
    18-13243-jlg            Doc 87          Filed 11/20/19             Entered 11/20/19 16:30:32                       Main Document
                                                                     Pg 50 of 66

04/24/2019 Angelo Santos Edited and reformatted First Interim Fee Application A111 ‐ Other                $125.00 hr         1.20    $150.00

04/24/2019 David           Prepare first interim fee application including          A103 ‐ Draft/revise   $600.00 hr         1.10    $660.00
           Hartheimer      revising application, drafting certification and legal
                           research.
04/26/2019 David           Drafting and revising fee application.                   A103 ‐ Draft/revise   $600.00 hr         1.80   $1,080.00
           Hartheimer
04/28/2019 David           Drafting form of order for M&H fee application.          A103 ‐ Draft/revise   $600.00 hr         0.90    $540.00
           Hartheimer      Attention to finalizing exhibits for M&H fee
                           application. Attention to redactions of M&H time
                           records to preserve attorney‐client privilege.

04/29/2019 David           Confer with SEM on Fee Application. Finalizing           A103 ‐ Draft/revise   $600.00 hr         1.80   $1,080.00
           Hartheimer      M&H fee application, attention to redactions,
                           forwarding fee applications of both M&H and
                           Vernon to client for review.
04/29/2019 Sandra          Review and revise first interim fee app.                 A103 ‐ Draft/revise   $600.00 hr         2.10   $1,260.00
           Mayerson
04/29/2019 Sandra          Confer with DHH on fee application                       A105 ‐                $600.00 hr         0.20    $120.00
           Mayerson                                                                 Communicate (in
                                                                                    firm)
04/30/2019 Angelo Santos Edited and reformatted: Summary Cover Sheet for            A111 ‐ Other          $125.00 hr         1.00    $125.00
                         First Interim Fee Application, First Interim Fee
                         Application, Proposed Order Approving Interim Fee
                         Application, Certification Under Guidelines for Fees
                         and Disbursements, Notice of Hearing on the First
                         Interim Application of Mayerson & Hartheimer,
                         Notice of Hearing on the First Interim Application of
                         Vernon Consulting

04/30/2019 David           Drafting Notice of hearing for M&H fee application. A103 ‐ Draft/revise        $600.00 hr         0.50    $300.00
           Hartheimer
04/30/2019 David           Drafting Notice of hearing on Vernon interim fee app A103 ‐ Draft/revise       $600.00 hr         0.30    $180.00
           Hartheimer
04/30/2019 David         T Conf with Willie Rodriguez of Judge Garrity's            A108 ‐             $600.00 hr            0.10     $60.00
           Hartheimer    chambers to set hearing date for fee applications of       Communicate (other
                         Vernon and M&H.                                            external)
05/03/2019 Angelo Santos Prepared for Service and Served: Notice of Hearing         A111 ‐ Other       $125.00 hr            4.60    $575.00
                         on the First Interim Application of Mayerson &
                         Harheimer, PLLC as Counsel for the Debtors; First
                         Interim Fee Application of Mayerson & Hartheimer;
                         Notice of Hearing on the First Interim Application of
                         Vernon Consulting as the Financial Advisor to the
                         Debtors; First Interim Application for Allowance and
                         Payment of Fees and Reimbursement of Expense to
                         Vernon Consulting


05/03/2019 David           Prepare Fee application filing for M&H. File Fee    A111 ‐ Other               $600.00 hr         0.70    $420.00
           Hartheimer      application including adding new party of Mayerson
                           & Hartheimer. Work with A Santos on service of
                           application.
05/03/2019 David           Prepare Fee application filing for Vernon. File Fee A111 ‐ Other               $600.00 hr         0.50    $300.00
           Hartheimer      application including adding new party of Vernon.
                           Work with A Santos on service of application.

05/03/2019 David           Draft first interim fee application for firm as well as A103 ‐ Draft/revise $600.00 hr            1.70   $1,020.00
           Hartheimer      for Vernon, financial advisor.
05/07/2019 Sandra          Review inquiry from UST re redactions and               tA107 ‐             $600.00 hr            0.20    $120.00
           Mayerson                                                                 Communicate (other
                                                                                    outside counsel)
    18-13243-jlg        Doc 87          Filed 11/20/19            Entered 11/20/19 16:30:32                      Main Document
                                                                Pg 51 of 66

05/15/2019 David        T Conf with B. Higgins of US trustee regarding        A107 ‐             $600.00 hr            0.10      $60.00
           Hartheimer   redaction of fee application in order to preserve     Communicate (other
                        attorney client privilege.                            outside counsel)

05/15/2019 David        Legal research on                                     A102 ‐ Research       $600.00 hr         1.20     $720.00
           Hartheimer




05/31/2019 Sandra       Confer with DHH re                                    A105 ‐             $600.00 hr            0.30     $180.00
           Mayerson                                                           Communicate (in
                                                                              firm)
05/31/2019 David        Emails and T Confs with B. Higgins, attorney for      A107 ‐             $600.00 hr            0.40     $240.00
           Hartheimer   United States Trustee, regarding the waiver of        Communicate (other
                        attorney‐client privilege, and work product privilege outside counsel)
                        from providing unredacted time records to the
                        Office of the United States Trustee.

05/31/2019 David        Legal research on                                     A102 ‐ Research       $600.00 hr         1.00     $600.00
           Hartheimer


06/11/2019 David        Prepare for and appear at fee application and      A109 ‐ Appear            $600.00 hr         1.50     $900.00
           Hartheimer   hearing on fee application for first interim       for/attend
                        application of both Mayerson & Hartheimer &
                        Vernon.
06/12/2019 David        Prepare order approving fee application of MayersonA103 ‐ Draft/revise      $600.00 hr         1.00     $600.00
           Hartheimer
06/12/2019 David        Prepare proposed order approving Vernon's first inteA103 ‐ Draft/revise     $600.00 hr         0.30     $180.00
           Hartheimer
06/12/2019 Sandra       Review and revise proposed orders on M&H and          A103 ‐ Draft/revise   $600.00 hr         0.30     $180.00
           Mayerson     Vernon fee applications and file proposed orders
                        with Court
06/12/2019 David        Finalize proposed orders for fee applications for     A103 ‐ Draft/revise   $600.00 hr         0.30     $180.00
           Hartheimer   Vernon and Mayerson & Hartheimer
06/18/2019 Sandra       Review court rules in response to email from W.       A103 ‐ Draft/revise     $0 hr            0.20       $0.00
           Mayerson     Rodriguez; review revised order on fee applications
                        and make revisions; file proposed order and send to
                        UST [NO CHARGE}.
06/18/2019 David        Revise proposed order granting fee applications at    A103 ‐ Draft/revise     $0 hr            1.10       $0.00
           Hartheimer   the request of W. Rodriguez [No Charge].

11/08/2019 Sandra       Review and revise second interim fee application dra A104 ‐            $600.00 hr              1.10     $660.00
           Mayerson                                                          Review/analyze
                                                             B160 ‐ Fee/Employment Applications Sub Totals:           42.60   $19,317.50
B190 ‐ Other Contested Matters
06/24/2019 Sandra       Confer with DHH re                                    A105 ‐             $600.00 hr            0.20     $120.00
           Mayerson                                                           Communicate (in
                                                                              firm)
06/24/2019 David        Prepare for call with Lena Khan, investigator for     A108 ‐             $600.00 hr            1.50     $900.00
           Hartheimer   Senate subcommittee ‐ US judiciary committee on       Communicate (other
                        antitrust, regarding M. Berriman testifying before    external)
                        Senate panel and providing other information.

06/26/2019 Sandra       Confer with DHH                                       A106 ‐                $600.00 hr         1.00     $600.00
           Mayerson              (.20); T Conf M Berriman re                  Communicate (with
                                                                              client)
                                     (.80)
06/28/2019 David        Email to Lena Khan, counsel, subcommittee on          A107 ‐             $600.00 hr            0.20     $120.00
           Hartheimer   antitrust commercial and administrative law, U.S.     Communicate (other
                        House committee on the Judiciary re: whether          outside counsel)
                        hearings will be open or closed.
     18-13243-jlg        Doc 87        Filed 11/20/19            Entered 11/20/19 16:30:32                       Main Document
                                                               Pg 52 of 66

07/02/2019 David        Emails with M. Berriman re                           A106 ‐             $600.00 hr             0.20    $120.00
           Hartheimer                                                        Communicate (with
                                                                             client)
07/02/2019 David        Emails with L. Khan (counsel for Senate              A107 ‐             $600.00 hr             0.30    $180.00
           Hartheimer   subcommittee on antitrust and uncompetitive          Communicate (other
                        activity) on M.                                      outside counsel)
                         Berriman potentially appearing as a witness before
                        subcommittee.
07/03/2019 David        Speak with US Senate investigators re claims against A107 ‐             $600.00 hr             0.50    $300.00
           Hartheimer   Google;                                              Communicate (other
                                                                             outside counsel)

07/03/2019 Sandra       Speak with US Senate investigators re claims against A108 ‐              $600.00 hr            0.50    $300.00
           Mayerson     Google;                                              Communicate (other
                                                                             external)
07/12/2019 David                                                             A103 ‐ Draft/revise $600.00 hr            1.50    $900.00
           Hartheimer


07/12/2019 David        Emails with L. Kahn of senate committee on           A107 ‐             $600.00 hr             0.20    $120.00
           Hartheimer   preparing questions for hearing.                     Communicate (other
                                                                             outside counsel)

07/12/2019 Sandra                                                            A103 ‐ Draft/revise   $600.00 hr          3.30   $1,980.00
           Mayerson


09/13/2019 Sandra       Review                                                A104 ‐               $600.00 hr          0.20    $120.00
           Mayerson                                                           Review/analyze
                                                                    B190 ‐ Other Contested Matters Sub Totals:         9.60   $5,760.00
B195 ‐ Non‐Working Travel
04/16/2019 Sandra       Non‐working travel time to/from hearing              A112 ‐ Travel         $300.00 hr          0.40    $120.00
           Mayerson
06/11/2019 David        Travel from Grand Central to Court and from court A112 ‐ Travel            $300.00 hr          1.00    $300.00
           Hartheimer   to office for fee application and hearing on Silicon
                        Valley Bank 9019 motion and fee application for
                        first interim application of both Mayerson &
                        Hartheimer & Vernon.
06/11/2019 Sandra       Travel home from court hearing on SVB settlement A112 ‐ Travel             $300.00 hr          0.50    $150.00
           Mayerson
07/11/2019 David        Non‐working travel time to and from court to office A112 ‐ Travel          $300.00 hr          1.00    $300.00
           Hartheimer   after hearing on extension of time
07/11/2019 Sandra       Non‐working travel time from court to office after A112 ‐ Travel           $300.00 hr          0.50    $150.00
           Mayerson     hearing on extension of time
08/26/2019 David        Travel to and from Fordham Law library from office. A112 ‐ Travel          $300.00 hr          0.90    $270.00
           Hartheimer
11/06/2019 David        Non working travel to and from court for status confeA112 ‐ Travel         $300.00 hr          1.00    $300.00
           Hartheimer
11/06/2019 Sandra       Non‐working travel time to and from court            A112 ‐ Travel         $300.00 hr          0.90    $270.00
           Mayerson
                                                                         B195 ‐ Non‐Working Travel Sub Totals:         6.20   $1,860.00
B210 ‐ Business Operations
06/11/2019 Sandra       Work with Silicon Valley Bank to establish          A108 ‐               $600.00 hr            1.00    $600.00
           Mayerson     checkwriting capabilities and remote deposit        Communicate (other
                        capabilities for both Media and Operations          external)
06/25/2019 Sandra       Multiple communications with Silicon Valley Bank to A108 ‐               $600.00 hr            2.00   $1,200.00
           Mayerson     review and rectify banking problems and obtain      Communicate (other
                        checks                                              external)
06/26/2019 Sandra       Further communications with SVB re continuing bankA108 ‐                 $600.00 hr            0.10     $60.00
           Mayerson                                                         Communicate (other
                                                                            external)
                                                                       B210 ‐ Business Operations Sub Totals:          3.10   $1,860.00
B240 ‐ Tax Issues
    18-13243-jlg           Doc 87         Filed 11/20/19             Entered 11/20/19 16:30:32                         Main Document
                                                                   Pg 53 of 66

09/13/2019 Sandra         Email M. Berriman re                                 A106 ‐                 $600.00 hr             0.10     $60.00
           Mayerson                                                            Communicate (with
                                                                               client)
09/18/2019 Sandra         Emails to and from       , PWC and L. Patt re tax ameA108 ‐                 $600.00 hr             0.10     $60.00
           Mayerson                                                            Communicate (other
                                                                               external)
                                                                                    B240 ‐ Tax Issues Sub Totals:            0.20    $120.00
B300 ‐ Claims and Plan
06/12/2019 Sandra         Negotiations with agents for Unlockd Singapore to       A107 ‐             $600.00 hr              0.50    $300.00
           Mayerson       waive intercompany claim; prepare proof of claim        Communicate (other
                          reflecting such waiver and provide to Unlockd           outside counsel)
                          Singapore with instructions for filing

06/21/2019 Sandra         Negotiations with Singapore administrator               A108 ‐             $600.00 hr              0.50    $300.00
           Mayerson       concerning claims against Singapore Unlockd;            Communicate (other
                          emails to and from L. Patt re same; Emails              external)
                          Singapore administrator re same.
                                                                                  B300 ‐ Claims and Plan Sub Totals:         1.00    $600.00
B310 ‐ Claims Administration and Objections
04/11/2019 David          Review letter from State of California, franchise tax   A104 ‐                $600.00 hr           0.30    $180.00
           Hartheimer     Board regarding amounts of franchise tax allegedly      Review/analyze
                          due. Email to Vernon Consulting regarding same.
                          Emails with Vernon Consulting regarding plan of
                          action.
04/15/2019 Sandra         Negotiations Re withdrawal of Unlockd Singapore         A108 ‐             $600.00 hr              0.30    $180.00
           Mayerson       claim and preparation of documents for same             Communicate (other
                                                                                  external)
04/17/2019 Angelo Santos Research and confirmed addresses of service list,        A111 ‐ Other       $125.00 hr              6.50    $812.50
                         drafted service list and mailing labels, prepared
                         mailings of Notice of Debtors' Motion to Approve
                         Settlement, Debtors' Motion to Approve Settlement
                         and Stipulation for Stay Relief documents to all on
                         service list, revised certificate of service to an
                         affidavit of service.

06/25/2019 David          Prepare bar order motion.                               A103 ‐ Draft/revise   $600.00 hr           2.50   $1,500.00
           Hartheimer
06/28/2019 David          Drafting claims bar order application.                  A103 ‐ Draft/revise   $600.00 hr           2.20   $1,320.00
           Hartheimer
07/08/2019 Sandra         Review and revise proposed bar date application,        A103 ‐ Draft/revise   $600.00 hr           1.30    $780.00
           Mayerson       order and notice of bar date
07/09/2019 David          Finalizing bar date application.                        A103 ‐ Draft/revise   $600.00 hr           2.50   $1,500.00
           Hartheimer
07/09/2019 David          Sending B. Higgins the bar date order. And              A107 ‐             $600.00 hr              0.20    $120.00
           Hartheimer     responding to his email regarding MORs                  Communicate (other
                                                                                  outside counsel)

07/11/2019 Sandra         Respond to creditor seeking payment                  A108 ‐                   $600.00 hr           0.10     $60.00
           Mayerson                                                            Communicate (other
                                                                               external)
07/23/2019 Julia          Preparing bar date notice packages for service.      A108 ‐                   $125.00 hr           2.00    $250.00
           Hartheimer                                                          Communicate (other
                                                                               external)
07/23/2019 David          Work with paralegal in preparing bar date notice pac A110 ‐ Manage            $600.00 hr           1.50    $900.00
           Hartheimer                                                          data/files
07/24/2019 David          Review and send Email with AP Pollack regarding      A107 ‐                   $600.00 hr           0.20    $120.00
           Hartheimer     notice to his client (landlord) directly.            Communicate (other
                                                                               outside counsel)

07/25/2019 Julia          Preparing bar date notice packages for service.     A108 ‐              $125.00 hr                 1.50    $187.50
           Hartheimer                                                         Communicate (other
                                                                              external)
07/25/2019 David          Working with paralegal. Attention to bar date packagA103 ‐ Draft/revise $600.00 hr                 0.50    $300.00
           Hartheimer
    18-13243-jlg         Doc 87         Filed 11/20/19             Entered 11/20/19 16:30:32                        Main Document
                                                                 Pg 54 of 66

07/30/2019 Julia        Preparing bar date notice packages for service.          A103 ‐ Draft/revise   $125.00 hr         5.00    $625.00
           Hartheimer
07/30/2019 David        Drafting certificate of service for bar date package     A103 ‐ Draft/revise   $600.00 hr         0.60    $360.00
           Hartheimer   and attention to filing on ecf.
08/14/2019 David        Call with Adam Fisher, a former employee,            A108 ‐               $600.00 hr              0.20    $120.00
           Hartheimer   regarding bar date package that he received.         Communicate (other
                                                                             external)
09/03/2019 David        Review proof of claim filed by Paul Weiss.           A104 ‐               $600.00 hr              0.20    $120.00
           Hartheimer                                                        Review/analyze
                                                       B310 ‐ Claims Administration and Objections Sub Totals:           27.60   $9,435.00
B320 ‐ Plan and Disclosure Statement
04/15/2019 Sandra       Finalize proposed order on extension of exclusivity anA103 ‐ Draft/revise      $600.00 hr         0.30    $180.00
           Mayerson
04/16/2019 Sandra       Prep for and attend hearing on extension of exclusivi A109 ‐ Appear            $600.00 hr         0.90    $540.00
           Mayerson                                                           for/attend
04/17/2019 Sandra       Revise extension of exclusivity order in line with    A103 ‐ Draft/revise      $600.00 hr         0.40    $240.00
           Mayerson     yesterday's hearing and forward to US trustee for
                        review (.20); forward proposed order to court with
                        cover email (.10); TC W. Rodriguez re form of order
                        (.10).
04/23/2019 David        Review order to extend to prep for call with Judge's A108 ‐                    $600.00 hr         0.30    $180.00
           Hartheimer   calendar clerk. Call to calendar clerk. Email to SEM Communicate (other
                        on Calendar clerk call.                               external)
05/01/2019 Sandra       Emails and T Conf M. Berriman re                      A101 ‐ Plan and          $600.00 hr         0.50    $300.00
           Mayerson                                                           prepare for
05/14/2019 David        Confer with SEM on                                    A105 ‐                   $600.00 hr         0.50    $300.00
           Hartheimer                                                         Communicate (in
                                                                              firm)




06/08/2019 David        Draft motion to extend time to file plan, extend         A103 ‐ Draft/revise   $600.00 hr         4.10   $2,460.00
           Hartheimer   time to confirm plan and extend debtors period
                        exclusivity. Draft notice of motion and proposed
                        order for said motion.
06/09/2019 David        Draft declaration in support of motion to extend         A103 ‐ Draft/revise   $600.00 hr         2.30   $1,380.00
           Hartheimer   time of exclusivity, extend time to file plan and
                        extend time to confirm plan.
06/10/2019 David        Call with Willie Rodriguez, the court's calendar clerk   A108 ‐              $600.00 hr           0.10     $60.00
           Hartheimer   to obtain hearing date for motion to extend time.        Communicate (other
                                                                                 external)
06/10/2019 David        Draft declaration in support of second motion to         A103 ‐ Draft/revise $600.00 hr           3.80   $2,280.00
           Hartheimer   extend time for exclusivity, to file plan, and to
                        confirm plan.
06/11/2019 Julia        Attention to service of motion for extension of time A111 ‐ Other              $125.00 hr         2.00    $250.00
           Hartheimer   to file plan, to confirm plan and extension of
                        exclusivity.
06/11/2019 David        Finalizing second motion to extend time              A103 ‐ Draft/revise       $600.00 hr         2.10   $1,260.00
           Hartheimer
06/11/2019 David        Attention to service of second motion to extend.         A111 ‐ Other          $600.00 hr         0.50    $300.00
           Hartheimer
06/12/2019 David        Attention to filing Notice of motion and motion to       A111 ‐ Other          $600.00 hr         0.20    $120.00
           Hartheimer   extend time on the court's ECF system.

06/12/2019 David        Drafting certification of service for second motion to A103 ‐ Draft/revise     $600.00 hr         0.30    $180.00
           Hartheimer   extend and notice of motion
06/12/2019 David        Filing certificate of service on ECF for motion to     A111 ‐ Other            $600.00 hr         0.10     $60.00
           Hartheimer   extend and notice of motion.
06/18/2019 Sandra       T Conf P Kaufman re serving as litigation trustee      A108 ‐                  $600.00 hr         0.20    $120.00
           Mayerson                                                            Communicate (other
                                                                               external)
06/18/2019 David        Draft amended notice of hearing. Attention to filing oA103 ‐ Draft/revise      $600.00 hr         0.50    $300.00
           Hartheimer
    18-13243-jlg        Doc 87           Filed 11/20/19          Entered 11/20/19 16:30:32                       Main Document
                                                               Pg 55 of 66

06/18/2019 David        Legal research on                                    A108 ‐             $600.00 hr             0.50     $300.00
           Hartheimer                                                        Communicate (other
                                                                             external)
06/19/2019 David        Attention to mailing chambers copy of amended        A111 ‐ Other       $600.00 hr             0.10      $60.00
           Hartheimer   notice of hearing for motion to extend time.

06/25/2019 Sandra       Emails to and from proposed litigation trustee Re      A108 ‐               $600.00 hr         0.20     $120.00
           Mayerson     status and litigation funding.                         Communicate (other
                                                                               external)
06/25/2019 Sandra       Emails to and from M. Berriman re strategic issues anA106 ‐                 $600.00 hr         0.30     $180.00
           Mayerson                                                            Communicate (with
                                                                               client)
07/11/2019 David        Prepare for and attend hearing on extension of time A109 ‐ Appear           $600.00 hr         2.10   $1,260.00
           Hartheimer                                                          for/attend
07/11/2019 Sandra       Prepare for and attend hearing on extension of time A109 ‐ Appear           $600.00 hr         1.80   $1,080.00
           Mayerson     to file plan (1.5); revise, finalize and file proposed for/attend
                        order re same (.20); update client re same(.10)

10/18/2019 Sandra       Confer with client and DHH re strategy for plan and A106 ‐                  $600.00 hr         0.70     $420.00
           Mayerson     for litigation funding memo                         Communicate (with
                                                                            client)
11/05/2019 Sandra       Work on plan and disclosure statement               A103 ‐ Draft/revise     $600.00 hr         0.40     $240.00
           Mayerson
11/06/2019 David        Legal research                                       A103 ‐ Draft/revise    $600.00 hr         1.00     $600.00
           Hartheimer
                        Research on                                 Assist
                        in the drafting of combined plan and disclosure
                        statement
11/06/2019 Sandra       Drafting combined plan and disclosure statement      A103 ‐ Draft/revise    $600.00 hr         3.30   $1,980.00
           Mayerson
11/07/2019 Sandra       Continue to draft Combined Plan and Disclosure        A103 ‐ Draft/revise   $600.00 hr         8.30   $4,980.00
           Mayerson     Statement; Send draft to client noting items for
                        review
11/07/2019 David        Drafting motion to allow combined plan and            A103 ‐ Draft/revise   $600.00 hr         9.50   $5,700.00
           Hartheimer   disclosure statement, approving the same on a
                        preliminary basis and other relief. Legal research on

11/08/2019 David        Drafting combined plan and disclosure statement.     A103 ‐ Draft/revise    $600.00 hr        11.50   $6,900.00
           Hartheimer   Drafting motion for permission to file combined
                        plan and disclosure statement and other relief.

11/08/2019 Sandra       Continue drafting finalizing and proofreading        A103 ‐ Draft/revise $600.00 hr            7.20   $4,320.00
           Mayerson     Combined Plan and Disclosure Statement, and file
                        same on ECF (6.90); Distribute copies to various
                        parties w cover memos (.30)
11/08/2019 Sandra       Review, revise and finalize motion to combine plan A103 ‐ Draft/revise $600.00 hr              2.70   $1,620.00
           Mayerson     and disclosure and approve solicitation procedures,
                        and draft certain exhibits thereto
                                                              B320 ‐ Plan and Disclosure Statement Sub Totals:        68.70 $40,270.00
                                                                                                  Grand Total        344.50 $190,237.50
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 56 of 66



                                   EXHIBIT F
   18-13243-jlg        Doc 87   Filed 11/20/19      Entered 11/20/19 16:30:32             Main Document
                                                  Pg 57 of 66


                  Expense Report ‐ Chronological
 Expense Date   Time Keeper           Expense Type                 Description               Billable Amount
Unlockd Limited
Both Chapter 11
   04/17/2019 Angelo Santos      E101 ‐ Copying        252 copies at $.25 / page for               $63.00
                                                       service of : 1) Notice of Debtors'
                                                       Motion to Approve Settlement,
                                                       2) Debtors' Motion to Approve
                                                       Settlement, 3) Stipulation for
                                                       Stay Relief.

   04/17/2019 Angelo Santos      E108 ‐ Postage        16 large letters at $1.31/letter            $20.96
                                                       for service of : 1) Notice of
                                                       Debtors' Motion to Approve
                                                       Settlement, 2) Debtors' Motion
                                                       to Approve Settlement, 3)
                                                       Stipulation for Stay Relief.

   04/17/2019 Angelo Santos      E108 ‐ Postage        2 large letters at $4.21/letter to           $8.42
                                                       Australia for service of : 1)
                                                       Notice of Debtors' Motion to
                                                       Approve Settlement, 2) Debtors'
                                                       Motion to Approve Settlement,
                                                       3) Stipulation for Stay Relief.

   04/18/2019 Angelo Santos      E108 ‐ Postage        1 large letter at $1.10/letter for           $1.10
                                                       service of Monthly Operating
                                                       Report mailed to Judge Garrity

   05/03/2019 Angelo Santos      E108 ‐ Postage        2 large letters at $7.35/letter for         $14.70
                                                       service of: 1) Notice of Hearing
                                                       on the First Interim Application
                                                       of Mayerson & Harheimer, PLLC
                                                       as Counsel for the Debtors;
                                                       2)First Interim Fee Application of
                                                       Mayerson & Hartheimer; 3)
                                                       Notice of Hearing on the First
                                                       Interim Application of Vernon
                                                       Consulting as the Financial
                                                       Advisor to the Debtors; 4) First
                                                       Interim Application for
                                                       Allowance and Payment of Fees
                                                       and Reimbursement of Expense
                                                       to Vernon Consulting
18-13243-jlg     Doc 87    Filed 11/20/19      Entered 11/20/19 16:30:32          Main Document
                                             Pg 58 of 66

05/03/2019 Angelo Santos    E108 ‐ Postage        14 large letters at $2.80/letter      $39.20
                                                  for service of: 1) Notice of
                                                  Hearing on the First Interim
                                                  Application of Mayerson &
                                                  Harheimer, PLLC as Counsel for
                                                  the Debtors; 2)First Interim Fee
                                                  Application of Mayerson &
                                                  Hartheimer; 3) Notice of Hearing
                                                  on the First Interim Application
                                                  of Vernon Consulting as the
                                                  Financial Advisor to the Debtors;
                                                  4) First Interim Application for
                                                  Allowance and Payment of Fees
                                                  and Reimbursement of Expense
                                                  to Vernon Consulting




05/03/2019 Angelo Santos    E101 ‐ Copying        1,725 copies at 0.25/page for        $431.25
                                                  service of: 1) Notice of Hearing
                                                  on the First Interim Application
                                                  of Mayerson & Harheimer, PLLC
                                                  as Counsel for the Debtors;
                                                  2)First Interim Fee Application of
                                                  Mayerson & Hartheimer; 3)
                                                  Notice of Hearing on the First
                                                  Interim Application of Vernon
                                                  Consulting as the Financial
                                                  Advisor to the Debtors; 4) First
                                                  Interim Application for
                                                  Allowance and Payment of Fees
                                                  and Reimbursement of Expense
                                                  to Vernon Consulting
18-13243-jlg     Doc 87       Filed 11/20/19      Entered 11/20/19 16:30:32            Main Document
                                                Pg 59 of 66

05/03/2019 Angelo Santos       E108 ‐ Postage         2 large letters at $12.60/letter to    $25.20
                                                      Australia for service of: 1) Notice
                                                      of Hearing on the First Interim
                                                      Application of Mayerson &
                                                      Harheimer, PLLC as Counsel for
                                                      the Debtors; 2)First Interim Fee
                                                      Application of Mayerson &
                                                      Hartheimer; 3) Notice of Hearing
                                                      on the First Interim Application
                                                      of Vernon Consulting as the
                                                      Financial Advisor to the Debtors;
                                                      4) First Interim Application for
                                                      Allowance and Payment of Fees
                                                      and Reimbursement of Expense
                                                      to Vernon Consulting




05/06/2019 David Hartheimer    E107 ‐ Delivery servicesFederal express of Chamber's          $38.10
                                                       copy of both VCI and M&H fee
                                                       apps.
06/11/2019 David Hartheimer    E101 ‐ Copying          Copying for service of motion to     $100.00
                                                       extend.
06/11/2019 David Hartheimer    E108 ‐ Postage          postage for service of second         $34.00
                                                       motion to extend.
06/11/2019 David Hartheimer    E109 ‐ Local travel     Subway to and from court for           $5.50
                                                       hearing on fee applications and
                                                       svb 9019.
06/19/2019 David Hartheimer    E108 ‐ Postage          Postage for sending amended            $1.17
                                                       notice of hearing for second
                                                       motion to extend time.

07/08/2019 David Hartheimer    E111 ‐ Meals           Dinner for SEM and DHH when            $80.35
                                                      working late to prepare bar date
                                                      application.
07/11/2019 Sandra Mayerson     E109 ‐ Local travel    Sandy taxi court                       $31.56
07/12/2019 David Hartheimer    E109 ‐ Local travel    Taxi Sandy working late                $11.16
                                                      preparing questions for Senate
                                                      to use for their investigation.

07/30/2019 David Hartheimer    E108 ‐ Postage         Postage for mailing bar date          $173.20
                                                      order package.
07/30/2019 David Hartheimer    E102 ‐ Outside printingPrinting bar date notice              $475.00
                                                      packages for service.
   18-13243-jlg    Doc 87       Filed 11/20/19      Entered 11/20/19 16:30:32           Main Document
                                                  Pg 60 of 66

  07/30/2019 David Hartheimer    E107 ‐ Delivery servicesExpress mail for sending bar date    $138.00
                                                         packages to non‐insider
                                                         interested parties located in
                                                         Australia.
  10/16/2019 David Hartheimer    E111 ‐ Meals            Dinner for DHH and SEM working        $40.00
                                                         late on litigation financing
                                                         memo.
  10/17/2019 Sandra Mayerson     E109 ‐ Local travel     Cab home on Oct 17.                   $10.36
  10/18/2019 Sandra Mayerson     E109 ‐ Local travel     Cab late on 10.18.19                  $11.16
  10/19/2019 Sandra Mayerson     E109 ‐ Local travel     Cab home on Saturday Oct 19.          $10.50

  10/19/2019 Sandra Mayerson     E109 ‐ Local travel    Cab to work on Saturday Oct. 19         $9.96

  10/19/2019 David Hartheimer    E111 ‐ Meals           Lunch for SEM and DHH, working         $27.92
                                                        Saturday on litigation financing
                                                        memo.
  10/20/2019 David Hartheimer    E111 ‐ Meals           SEM & DHH Lunch working                $33.00
                                                        Sunday on litigation financing
                                                        memo.
  10/20/2019 Sandra Mayerson     E109 ‐ Local travel    Cab on Sunday October 20th,            $11.16
                                                        2019.
  10/20/2019 Sandra Mayerson     E109 ‐ Local travel    Cab on Sunday Oct 20, 2019.             $8.30
  10/25/2019 David Hartheimer    E108 ‐ Postage         Postage for service copies of           $7.85
                                                        MORs.
  10/25/2019 David Hartheimer    E101 ‐ Copying         Copying for MORs. 150 pages at         $37.50
                                                        25 cents a page.
  10/26/2019 Sandra Mayerson     E109 ‐ Local travel    Cab home on Saturday Oct. 26.           $8.75

  10/27/2019 Sandra Mayerson     E109 ‐ Local travel      Cab ride on October 27.               $9.95
  10/27/2019 David Hartheimer    E111 ‐ Meals             Dinner David and sandy working       $61.61
                                                          Sunday drafting litigation
                                                          financing memo.
  10/27/2019 David Hartheimer    E109 ‐ Local travel      subway to work, on Sunday.            $2.75
                                                          Drafting Litigation financing
                                                          memo
  10/27/2019 David Hartheimer    E109 ‐ Local travel      Subway to office for working on       $2.75
                                                          litigation financing memo on
                                                          Sunday.
  11/03/2019 Sandra Mayerson     E109 ‐ Local travel      "Cab on Saturday"                    $11.16
  11/06/2019 Sandra Mayerson     E109 ‐ Local travel      Cab from home to Court for           $32.16
                                                          status conference.
  11/06/2019 David Hartheimer    E109 ‐ Local travel      Subway to and from Court.              $5.50
  11/08/2019 Sandra Mayerson     E109 ‐ Local travel      Cab home after filing plan            $10.56
                                               Total Billable Amount for Both Chapter 11     $2,044.77
Media Only Chapter 11
  06/11/2019 Sandra Mayerson     E108 ‐ Postage         Postage for bank deposit                $0.51
                                       Total Billable Amount for Media Only Chapter 11          $0.51
   18-13243-jlg    Doc 87      Filed 11/20/19      Entered 11/20/19 16:30:32       Main Document
                                                 Pg 61 of 66

Operations Only Chapter 11
  04/16/2019 Sandra Mayerson    E108 ‐ Postage        Postage on courtesy copies of        $1.60
                                                      9019 motion to Court
                                 Total Billable Amount for Operations Only Chapter 11       $1.60
                                                                          Grand Total   $2,046.88
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 62 of 66



                                   EXHIBIT G
   18-13243-jlg        Doc 87      Filed 11/20/19     Entered 11/20/19 16:30:32                   Main Document
                                                    Pg 63 of 66



                      Expense Report ‐ By Matter
  Expense Date                  Matter              Time Keeper             Bill Price




E101 ‐ Copying
   04/17/2019 Both Chapter 11                       Angelo Santos                        $63.00
   05/03/2019 Both Chapter 11                  Angelo Santos                        $431.25
   06/11/2019 Both Chapter 11                  David Hartheimer                     $100.00
   10/25/2019 Both Chapter 11                  David Hartheimer                      $37.50
                          Totals Billable Amounts for E101 ‐ Copying                $631.75
E102 ‐ Outside printing
   07/30/2019 Both Chapter 11                       David Hartheimer                $475.00
                      Totals Billable Amounts for E102 ‐ Outside printing           $475.00
E107 ‐ Delivery services/messengers
   05/06/2019 Both Chapter 11                       David Hartheimer                     $38.10
   07/30/2019 Both Chapter 11                      David Hartheimer                 $138.00
      Totals Billable Amounts for E107 ‐ Delivery services/messengers               $176.10
E108 ‐ Postage

   04/16/2019 Operations Only Chapter 11            Sandra Mayerson                       $1.60
   04/17/2019    Both Chapter 11                  Angelo Santos                      $20.96
   04/17/2019    Both Chapter 11                  Angelo Santos                       $8.42
   04/18/2019    Both Chapter 11                  Angelo Santos                       $1.10
   05/03/2019    Both Chapter 11                  Angelo Santos                      $25.20
   05/03/2019    Both Chapter 11                  Angelo Santos                      $14.70
   05/03/2019    Both Chapter 11                  Angelo Santos                      $39.20
   06/11/2019    Media Only Chapter 11            Sandra Mayerson                     $0.51
   06/11/2019    Both Chapter 11                  David Hartheimer                   $34.00
   06/19/2019    Both Chapter 11                  David Hartheimer                    $1.17
   07/30/2019    Both Chapter 11                  David Hartheimer                  $173.20
   10/25/2019    Both Chapter 11                  David Hartheimer                    $7.85
                             Totals Billable Amounts for E108 ‐ Postage             $327.91
E109 ‐ Local travel
   06/11/2019 Both Chapter 11                       David Hartheimer                      $5.50
   07/11/2019    Both Chapter 11                    Sandra Mayerson                      $31.56
   07/12/2019    Both Chapter 11                    David Hartheimer                     $11.16
   10/17/2019    Both Chapter 11                    Sandra Mayerson                      $10.36
   10/18/2019    Both Chapter 11                    Sandra Mayerson                      $11.16
   10/19/2019    Both Chapter 11                    Sandra Mayerson                      $10.50
   18-13243-jlg     Doc 87     Filed 11/20/19     Entered 11/20/19 16:30:32          Main Document
                                                Pg 64 of 66

  10/19/2019   Both Chapter 11                  Sandra Mayerson             $9.96
  10/20/2019   Both Chapter 11                  Sandra Mayerson            $11.16
  10/20/2019   Both Chapter 11                  Sandra Mayerson             $8.30
  10/26/2019   Both Chapter 11                  Sandra Mayerson             $8.75
  10/27/2019   Both Chapter 11                  David Hartheimer            $2.75
  10/27/2019   Both Chapter 11                  Sandra Mayerson             $9.95
  10/27/2019   Both Chapter 11                  David Hartheimer            $2.75
  11/03/2019   Both Chapter 11                  Sandra Mayerson            $11.16
  11/06/2019   Both Chapter 11                  Sandra Mayerson            $32.16
  11/06/2019   Both Chapter 11                  David Hartheimer            $5.50
  11/08/2019   Both Chapter 11                  Sandra Mayerson            $10.56
                       Totals Billable Amounts for E109 ‐ Local travel    $193.24
E111 ‐ Meals
  07/08/2019 Both Chapter 11                     David Hartheimer          $80.35
  10/16/2019   Both Chapter 11                   David Hartheimer           $40.00
  10/19/2019   Both Chapter 11                   David Hartheimer           $27.92
  10/20/2019   Both Chapter 11                   David Hartheimer           $33.00
  10/27/2019   Both Chapter 11                   David Hartheimer           $61.61
                             Totals Billable Amounts for E111 ‐ Meals      $242.88
                                                          Grand Total    $2,046.88
18-13243-jlg   Doc 87   Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                         Pg 65 of 66



                                   EXHIBIT H
18-13243-jlg   Doc 87    Filed 11/20/19     Entered 11/20/19 16:30:32   Main Document
                                          Pg 66 of 66



   SCHEDULE OF BILLABLE TIME BY DEBTOR SERVICED


           MATTER                    BILLED HOURS                 DOLLAR AMOUNT
 Both Chapter 11 Cases                               329.20                $184,382.50
 Media Only                                            1.80                    $842.50
 Operations Only                                      13.50                  $5,012.50
 TOTAL                                               344.50                $190,237.50
